Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

Development and Commercialization Agreement

by and between

ADVENCHEN LABORATORIES LLC

And

ETHICAL ONCOLOGY SCIENCE S.P.A.

October 24, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cont’d

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1 DEFINITIONS

     1   

ARTICLE 2 LICENSES AND EXCLUSIVITY

     11   

2.1

 

Licenses to EOS under Advenchen Technology

     11   

2.2

 

Expiration of Royalty Term

     11   

2.3

 

Non-Blocking Patent License to Advenchen

     11   

2.4

 

Non-Blocking Patent License to EOS

     11   

2.5

 

No Implied Licenses

     12   

2.6

 

Registration of License

     12   

2.7

 

No Inconsistent Grant of Rights

     12   

ARTICLE 3 DISCLOSURE OF KNOW-HOW AND TECHNOLOGY TRANSFER

     12   

3.1

 

Delivery of Information

     12   

3.2

 

Delivery of Materials

     12   

3.3

 

Additional Cooperation and Assistance

     13   

ARTICLE 4 DILIGENCE

     13   

4.1

 

Diligence

     13   

4.2

 

Reporting

     13   

ARTICLE 5 PRODUCT DEVELOPMENT AND REGULATORY MATTERS

     14   

5.1

 

Project Managers

     14   

5.2

 

Overview of Product Development

     14   

5.3

 

Cooperation and Costs For Regulatory Matters in the Licensed Territory

     14   

ARTICLE 6 COMMERCIALIZATION

     14   

6.1

 

Overview of Commercialization in the Licensed Territory

     14   

6.2

 

Pricing; Reimbursement

     15   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cont’d

 

ARTICLE 7 ADVENCHEN DEVELOPMENT OUTSIDE OF THE LICENSED TERRITORY

     15   

7.1

 

Advenchen Reserved Rights

     15   

7.2

 

Product Development Outside of the Licensed Territory

     15   

7.3

 

Adverse Event Reporting

     16   

7.4

 

Cross-Reference Rights

     16   

7.5

 

Compliance

     16   

7.6

 

Non-Competition

     16   

ARTICLE 8 COMPENSATION

     16   

8.1

 

Upfront Fee

     16   

8.2

 

Development Milestone Payments

     17   

8.3

 

Commercialization Milestone Payments

     18   

8.4

 

Royalties

     18   

8.5

 

Sublicense Revenue

     19   

8.6

 

EOS Option Upon Change of Control

     20   

8.7

 

No Projections

     20   

ARTICLE 9 PAYMENTS

     21   

9.1

 

Royalty Reports and Payment

     21   

9.2

 

Foreign Exchange

     21   

9.3

 

Payment Method; Late Payments

     21   

9.4

 

Records; Audits

     21   

9.5

 

Taxes

     22   

ARTICLE 10 INTELLECTUAL PROPERTY MATTERS

     23   

10.1

 

Prosecution of Patents

     23   

10.2

 

Patent Term Extensions in the Licensed Territory

     24   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cont’d

 

10.3

 

Infringement of Patents by Third Parties

     24   

10.4

 

Infringement of Third Party Rights in the Licensed Territory

     25   

10.5

 

Patent Marking

     25   

10.6

 

Patent Oppositions and Other Proceedings

     26   

10.7

 

Patent Validity Challenges

     26   

ARTICLE 11 REPRESENTATIONS AND WARRANTIES

     26   

11.1

 

Mutual Representations and Warranties

     26   

11.2

 

Additional Representations and Warranties of Advenchen

     27   

11.3

 

No Other Representations or Warranties

     29   

ARTICLE 12 INDEMNIFICATION

     29   

12.1

 

Indemnification by Advenchen

     29   

12.2

 

Indemnification by EOS

     29   

12.3

 

Indemnification Procedures

     30   

12.4

 

Limitations of Liability

     30   

12.5

 

Insurance

     31   

ARTICLE 13 CONFIDENTIALITY

     31   

13.1

 

Confidentiality

     31   

13.2

 

Authorized Disclosure

     31   

13.3

 

Publicity

     32   

13.4

 

Publications

     33   

ARTICLE 14 TERM AND TERMINATION

     33   

14.1

 

Term

     33   

14.2

 

Early Termination

     33   

14.3

 

Termination for Breach

     34   

14.4

 

Unilateral Termination by Advenchen for Failure to Develop

     34   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cont’d

 

14.5

 

Termination for Safety

     34   

14.6

 

Continuing Rights of Commercialization Sublicensees

     34   

14.7

 

Effect of Termination for EOS

     35   

14.8

 

Effect of Termination for Advenchen

     35   

14.9

 

Rights in Bankruptcy

     36   

14.10

 

Survival

     36   

ARTICLE 15 EXPANDED FIELD

     36   

15.1

 

Right of First Negotiation

     36   

15.2

 

Maintenance of Expanded Field Assets

     37   

15.3

 

No Third Party Collaboration

     37   

15.4

 

Competitive Sales

     37   

ARTICLE 16 DISPUTE RESOLUTION

     37   

16.1

 

Disputes

     37   

16.2

 

Early Resolution By the Parties

     38   

16.3

 

Injunctive Relief

     38   

16.4

 

Arbitration

     38   

ARTICLE 17 MISCELLANEOUS

     38   

17.1

 

Entire Agreement; Amendment

     38   

17.2

 

Force Majeure

     39   

17.3

 

Notices

     39   

17.4

 

No Strict Construction; Headings

     39   

17.5

 

Assignment

     40   

17.6

 

Performance by Affiliates

     40   

17.7

 

Further Actions

     40   

17.8

 

HSR Filing

     40   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cont’d

 

17.9

 

Severability

     41   

17.10

 

No Waiver

     41   

17.11

 

Independent Contractors

     41   

17.12

 

English Language; Governing Law

     41   

17.13

 

Counterparts

     41   

 

v



--------------------------------------------------------------------------------

DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is entered
into as of October 24, 2008 (the “Effective Date”) between ADVENCHEN
LABORATORIES LLC, a company organized under the laws of the State of California,
U.S.A., with registered offices at 9135 Reseda Boulevard, Suite 238, Northridge,
California, USA (“Advenchen”), and ETHICAL ONCOLOGY SCIENCE S.P.A., a company
incorporated under the laws of Italy, with registered offices at Via Monte di
Pietá, 1/A, 20121 Milan, Italy (“EOS”). Advenchen and EOS are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Advenchen is developing its proprietary small molecule protein tyrosine
kinase inhibitor product AL3810, as further described herein, for the treatment
of cancer;

WHEREAS, EOS possesses substantial resources and expertise in the development,
marketing, and commercialization of biopharmaceutical products for the treatment
of cancer in the Licensed Territory (as defined below);

WHEREAS, EOS desires to conduct further development of the Product (as defined
below) in the Field (as defined below) through regulatory approval in the
Licensed Territory, and to obtain commercialization rights to the Product in the
Field in the Licensed Territory and Advenchen is willing to grant such rights on
the terms and conditions hereof; and

WHEREAS, EOS also desires to have a right of first refusal to develop and
commercialize the Product in the Expanded Field (as defined below) in the
Licensed Territory, and Advenchen is also willing to grant such rights on the
terms and conditions hereof.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Additional Patent Rights” shall mean the patent rights to claims 9 and 10
of publications WO 2008/112407 and US2008/0227811 and the inventions contained
and expressed in such claims with respect to the processes and intermediates of
the Product as set forth therein, and as set forth in any corresponding claim of
any Patent issuing from such publications or otherwise continuing therefrom
(including any foreign equivalents).

1.2 “Additional Product” means any new formulation, dosage form, improvement, or
mode of administration of the Compound.

1.3 “Advenchen Indemnitees” has the meaning set forth in Section 12.2.



--------------------------------------------------------------------------------

1.4 “Advenchen Know-How” means all Know-How that is Controlled by Advenchen or
its Affiliates as of the Effective Date or during the Term and is necessary or
reasonably useful for the Development, Manufacturing or Commercialization of the
Product in the Field or the Expanded Field (as applicable) in accordance with
the terms of this Agreement. For clarity, Advenchen Know-How includes Know-How
relating to previously conducted Non-Clinical Studies for the Product and
Know-How related to the manufacturing process for the Product, including the
Information identified in Exhibit A.

1.5 “Advenchen Materials” means the chemical compounds and biological materials
that are Controlled by Advenchen or its Affiliates as of the Effective Date or
during the Term and are necessary or reasonably useful for the Development,
Manufacture or Commercialization of the Product in the Field or the Expanded
Field (as applicable) in accordance with the terms of this Agreement, including
the compounds and other materials identified in Exhibit B.

1.6 “Advenchen Patent” means any Patent that (a) is Controlled by Advenchen or
its Affiliates as of the Effective Date or at any time during the Term, and
(b) would, but for the license granted by Advenchen hereunder, be infringed by
the Development, Manufacture, use, sale, offer for sale, having sold,
Distribution, import, or any other Commercialization of the Product by or on
behalf of EOS or its sublicensee(s) in the Field or the Expanded Field (as
applicable). Advenchen Patents shall include without limitation (i) those
Patents listed on Exhibit C, and (ii) any patent issuing from an application
claiming priority thereto or otherwise continuing therefrom.

1.7 “Advenchen Technology” means the Advenchen Patents and Advenchen Know-How.

1.8 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of fifty
percent (50%) or more of the voting stock of such entity, or by contract or
otherwise. Advenchen represents that, as of the Effective Date, Advenchen
Laboratories Nanjing Ltd. is not an “Affiliate” of Advenchen under the terms of
this Section 1.8.

1.9 “Best Knowledge” means, as applied to a Party, that the applicable Party’s
senior management with operational responsibility for the Development or
Commercialization of the Product is actually aware of a particular fact or other
matter following reasonably diligent inquiry of its management employees with
primary responsibility for the applicable subject matter.

1.10 “Change of Control” means, as applied to a Party, an event where (a) any
person or entity not an Affiliate of such Party acquires directly or indirectly
the beneficial ownership of any voting security of a Party, or if the percentage
ownership of such person or entity in the voting securities of a Party is
increased through stock redemption, cancellation or other recapitalization, and
immediately after such acquisition or increase such person or entity is,

 

2.



--------------------------------------------------------------------------------

directly or indirectly, the beneficial owner of voting securities representing
fifty percent (50%) or more of the total voting power of all of the
then-outstanding voting securities of such Party; (b) there is the consummation
of a merger, consolidation, recapitalization, or reorganization of such Party,
other than any such transaction which would result in stockholders or equity
holders of such Party or an Affiliate of such Party immediately prior to such
transaction owning at least fifty percent (50%) of the outstanding securities of
the surviving entity in such transaction immediately following such transaction;
or (c) the stockholders or equity holders of a Party shall approve a plan of
complete liquidation of the Party or an agreement for the sale or disposition by
the Party of all or a substantial portion of the Party’s assets, other than to
an Affiliate.

1.11 “Claims” has the meaning set forth in Section 12.1.

1.12 “CMC” means chemistry, manufacturing and controls as specified by the FDA
or foreign equivalent.

1.13 “Commercialization,” with a correlative meaning for “Commercialize” and
“Commercializing,” means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the pre-launch, launch, promotion,
Detailing, medical education and medical liaison activities, publication,
marketing, pricing, reimbursement, sale, and distribution of the Product,
including: (a) strategic marketing, sales force detailing, advertising, medical
education and liaison, and market and Product support; and (b) all customer
support, Product distribution, invoicing and sales activities.

1.14 “Commercialization Sublicensee” means any Third Party to which EOS or its
Affiliate sublicenses its rights under Section 2.1(a) for Commercialization of
the Product by such Third Party in one or more of the countries in the Licensed
Territory and that agrees to provide Sublicense Revenue to EOS or its Affiliate
(or their designee).

1.15 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligation under this Agreement, efforts and resources normally used by a
similarly situated company in the pharmaceutical industry for a product owned by
or licensed to it, and activities related to the development and
commercialization of such product, which is of similar commercial potential at a
similar stage in its development or product lifecycle, taking into account
various issues, such as its safety and efficacy, product profile, cost to
develop, the time required to complete development, the competitiveness of the
marketplace, the company’s patent position with respect to such product, the
third-party patent landscape relevant to the product, the regulatory structure
involved, the likelihood of regulatory approval, the anticipated or actual
profitability of the applicable product, and all other relevant factors, all as
measured by the facts and circumstances at the time such efforts are due.

1.16 “Competing Product” means ***.

1.17 “Competitive Sales” has the meaning set forth in Section 15.4.

1.18 “Compound” means a pharmaceutical composition, in any dosage form or form
of administration, that contains Advenchen’s small molecule protein tyrosine
kinase inhibitor designated as AL3810 and its pharmaceutically acceptable salts
as described on Exhibit D.

 

3.



--------------------------------------------------------------------------------

1.19 “Confidential Information” means, with respect to a Party, all non-public
Information of such Party that is disclosed to the other Party under this
Agreement, whether in oral, written, graphic, or electronic form. All non-public
Information disclosed by either Party pursuant to the Confidentiality Disclosure
Agreement between the Parties dated November 27, 2007, or the Term Sheet last
signed on February 25, 2008, shall be deemed to be such Party’s Confidential
Information disclosed hereunder.

1.20 “Control” means, with respect to any material, Know-How, or intellectual
property right, that a Party or its Affiliates (as applicable) (a) owns or
(b) has a license to such material, Know-how, or intellectual property right
and, in each case, has the ability to grant to the other Party access, a
license, or a sublicense (as applicable) to the foregoing on the terms and
conditions set forth in this Agreement without violating the terms of any
then-existing agreement or other arrangement with any Third Party.

1.21 “Designated Executive” means a senior executive of a Party designated in
writing by such Party.

1.22 “Detail” means a face-to-face or electronic presentation and any associated
in-service training regarding the features of the Product by a Party’s sales
representative to one or several medical professional(s) having prescribing
authority in the Field or the Expanded Field (as applicable), including
pharmacists, as well as to other individuals or entities that have significant
impact or influence on prescribing decisions in the Field or the Expanded Field
(as applicable).

1.23 “Develop” or “Development” means all research and development activities
relating to preparing and conducting and documenting Non-Clinical Studies, human
clinical studies, CMC development and regulatory activities (e.g., regulatory
applications) with respect to the Product.

1.24 “Development Documentation” means all Development Information for the
Product, including any documentation having test data for the Product (including
pharmacological, biological, chemical, biochemical, clinical study data and data
resulting from Non-Clinical Studies), Regulatory Materials, CMC information,
stability data, and other manufacturing or study data for the Product.

1.25 “Distribution,” with a correlative meaning for “Distribute” and
“Distributing,” means the materials, packaging activities, processes, procedures
specifically designed and necessary for warehousing, transferring and handling
Product from any applicable manufacturing facility, up to and including the
physicians’ office,

1.26 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.27 “Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

1.28 “EMEA” means the European Medicine Evaluation Agency, or any successor
entity thereto.

 

4.



--------------------------------------------------------------------------------

1.29 “EOS Improvements” means any improvement, modification, derivative,
analogue, mutation, alteration, enhancement, new version, translation,
adaptation or addition, in or to the Advenchen Technology made by or for EOS
under this Agreement, or any part or aspect thereof.

1.30 “EOS Indemnitees” has the meaning set forth in Section 12.1.

1.31 “EOS Know-How” means all Know-How (a) to the extent related to the Product
in the Field that arises from EOS’s activities under this Agreement and is
necessary for the Development, Manufacture or Commercialization of such Products
in the Field, or (b) that EOS Controls during the Term that EOS incorporates in
Products and that is necessary for the Development, Manufacture or
Commercialization of such Products in the Field. For clarity, EOS Know-How in
each case (a) and (b) excludes any Know-How that is not specific to such
Products in the Field but generally applicable to EOS’s activities outside of
this Agreement.

1.32 “EOS Patent” means any Patent Controlled by EOS during the Term that EOS
employs in the Development, Manufacture or Commercialization of Products in the
Field and is necessary for such Development, Manufacture of Commercialization,
as well as any patent issuing from an application claiming priority thereto or
otherwise continuing therefrom.

1.33 “EOS Technology” means the EOS Patents and EOS Know-How.

1.34 “Expanded Field” means any and all human or animal therapeutic (including
prevention and treatment) or diagnostic applications other than those in the
Field.

1.35 “Expanded Field Assets” means the Advenchen Technology in the Expanded
Field.

1.36 “Extraterritorial Studies” means all Non-Clinical Studies and clinical
studies conducted in the People’s Republic of China (PRC) by or for Advenchen,
whether conducted prior to or following Regulatory Approval of the Product,
including: Phase 1, 2, 3 or 4 Clinical Studies or pivotal studies (including
studies for additional indications or label expansion); investigator-sponsored
trials, safety or surveillance studies; pharmacoeconomic studies;
pharmacoepidemiology studies; reimbursement studies; and other studies.

1.37 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

1.38 “FDA” means the U.S. Food and Drug Administration or any successor entity
thereto.

1.39 “Field” means oncology (including the prevention, diagnosis, and treatment
of tumors), and hemathological malignancies, myelodisplasia and
myeloproliferative disorders and the prevention, diagnosis, and treatment of the
same.

1.40 “First Commercial Sale” means the first sale to a Third Party of a Product
in a given regulatory jurisdiction after Regulatory Approval has been obtained
in such jurisdiction.

 

5.



--------------------------------------------------------------------------------

1.41 “Good Manufacturing Practices,” “cGMP” or “GMP” means the then-current good
manufacturing practices as required by the Regulatory Authority in the Licensed
Territory for the manufacture and testing of pharmaceutical materials, and
comparable laws or regulations applicable to the manufacture and testing of
pharmaceutical materials in jurisdictions in the Licensed Territory, as they may
be updated from time to time, including applicable quality guidelines
promulgated under the ICH and other applicable regulations.

1.42 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other government authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.43 “IND” means (a) an Investigational New Drug application as defined in the
FD&C Act and applicable regulations promulgated hereunder by the FDA, or (b) the
equivalent application to the equivalent Governmental Authority in any other
regulatory jurisdiction outside the U.S., the filing of which is necessary to
commence or conduct clinical testing of a pharmaceutical product in humans in
such jurisdiction.

1.44 “Indemnified Party” has the meaning set forth in Section 12.3.

1.45 “Indemnifying Party” has the meaning set forth in Section 12.3.

1.46 “Information” means any data, results, technology, business and financial
information and information of any type whatsoever, in any tangible or
intangible form, including, without limitation, specifications, software,
marketing reports, test data (including pharmacological, biological, chemical,
biochemical, clinical study data and data resulting from Non-Clinical Studies),
CMC information, stability data, and other study data.

1.47 “Initiation” of a clinical trial shall mean the dosing of the first patient
in such trial.

1.48 “Know-How” means all technical Information and know-how, including
inventions, discoveries, trade secrets, instructions, processes, formulae,
materials, expertise and other technology applicable to formulations,
compositions, products or their Manufacture, Development, registration, use or
Commercialization or methods of assaying or testing them or processes for their
manufacture, formulations containing them, compositions incorporating or
comprising them and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical, safety,
quality control, manufacturing, preclinical and clinical data, instructions,
processes, formulae, expertise and information, Regulatory Materials and copies
thereof, relevant to the Development, Manufacture, use or Commercialization of
and/or which may be useful in studying, testing, Development, production or
formulation of products, or intermediates for the synthesis thereof.

1.49 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

 

6.



--------------------------------------------------------------------------------

1.50 “Licensed Territory” means worldwide excluding the People’s Republic of
China.

1.51 “Manufacture” with a correlative meaning for “Manufacturing,” means all
activities related to the manufacturing of a pharmaceutical product, or any
ingredient thereof, including manufacturing Product in finished form for
Development, manufacturing finished Product for Commercialization, packaging,
in-process and finished product testing, release of product or any component or
ingredient thereof, quality assurance activities related to manufacturing and
release of product, all stability studies including those for registration, the
development and validation of testing methods used for, but not limited to,
release test, stability test and every testing method for commercial use,
preparation of the documents of any “Manufacture” related reports in “common
technical document” form described in International Conference of Harmonization
of Technical Requirements of Registration of Pharmaceuticals for Human Use
(ICH), and documents necessary for clinical and market authorization development
including but not limited to development history reports for drug substance and
drug product, comparability studies and reports, in the Licensed Territory and
regulatory activities related to any of the foregoing.

1.52 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market the Product (but
excluding pricing approval) in any particular jurisdiction.

1.53 “MHLW” means the Ministry of Health, Labor and Welfare of Japan, or any
successor entity.

1.54 “Net Sales” means, with respect to a particular time period, the total
amounts invoiced by EOS, its Affiliates and their respective sublicensees for
sales of Products made during such time period to unaffiliated Third Parties,
less the following deductions in each case to the extent reasonable and
customary and actually allowed or incurred with respect to such sales:

(a) discounts, including cash and quantity discounts (including early payment
discounts), charge-back payments, and rebates actually granted or administrative
fees actually paid to: trade customers; patients (including those in the form of
a coupon or voucher); managed health care entities; drug benefit managers; group
purchasing organizations; federal, state, or local government (including those
for governmental, regulatory or agency mandated rebate programs); the agencies,
purchasers and reimbursers of managed health care entities; and drug benefit
managers;

(b) credits or allowances actually granted upon prompt payment or claims,
damaged goods, rejections or returns of such Product, including in connection
with recalls;

(c) freight, postage, shipping, transportation and insurance charges, in each
case actually allowed or paid for delivery of Product, to the extent billed or
recognized;

(d) taxes (other than income taxes), duties, tariffs or other governmental
charges levied on the sale of such Product, including, without limitation,
value-added and sales taxes;

 

7.



--------------------------------------------------------------------------------

(e) amounts actually paid to Third Party distributors solely in respect of the
sale of Product;

(f) the actual amount of any write-offs for bad debt; provided that an amount
subsequently recovered and identified with the invoice for which the amount had
been written off will be thereafter treated as Net Sales. EOS will use
Commercially Reasonable Efforts to minimize bad debts; and

(g) any other specifically identifiable amounts included in gross amounts
invoiced for Products, to the extent such amounts are customary exclusions from
net sales calculations in the pharmaceutical or biotechnology industries in the
applicable country or countries in the Licensed Territory for reasons
substantially equivalent to those listed above and are reasonable in amount
relative to similar deductions taken by EOS or its applicable sublicensee in
calculating net sales of their other products.

Notwithstanding the foregoing, amounts invoiced by EOS, its Affiliates, or their
sublicensees for the sale of Product among EOS, its Affiliates or their
respective sublicensees for resale shall not be included in the computation of
Net Sales hereunder and such amounts shall be accounted for only once. For
purposes of determining Net Sales, a “sale” shall not include reasonable
transfers or dispositions, at no cost, as samples or for charitable purposes, or
transfers or dispositions at no cost for Non-Clinical Studies, clinical or
regulatory purposes. Net Sales shall be accounted for in accordance with
standard EOS practices for operation by EOS, its Affiliates or sublicensees, as
practiced in the relevant country in the Licensed Territory, but in any event in
accordance with generally accepted accounting principles, consistently applied
in such country in the Licensed Territory. Product sales are recognized when
persuasive evidence of an arrangement with a Third Party at a fixed or
determinable price exists, title and risk of loss has passed to the Third Party
(generally upon receipt by the Third Party, and collectability of amounts billed
is reasonably assured). Provisions for discounts, rebates, chargebacks, and
estimated returns shall be recorded at the time of sale.

In the event the Product is sold in a finished dosage form containing the
Compound or an Additional Product in combination with one or more other active
ingredients (a “Combination Product”), the Net Sales of the Product, for the
purposes of this Agreement, shall be determined by multiplying the Net Sales (as
defined above) of the Combination Product by the fraction, A/(A+B) where A is
the weighted (by sales volume) average sale price in a particular country of the
Product when sold separately in finished form and B is the weighted average sale
price in that country of the other product(s) sold separately in finished form.
In the event that such average sale price cannot be determined for both the
Product and the other product(s) in combination, Net Sales for purposes of
determining royalty payments shall be agreed by the Parties based on the
relative value contributed by each component, such agreement shall not be
unreasonably withheld.

1.55 “Non-Clinical Studies” means in vivo animal or in vitro pharmacology,
pharmacokinetic, or toxicology testing.

1.56 “Patents” means (a) pending patent applications (and patents issuing
therefrom), issued patents, utility models and designs; and (b) reissues,
substitutions, confirmations,

 

8.



--------------------------------------------------------------------------------

registrations, validations, re-examinations, additions, continuations, continued
prosecution applications, continuations-in-part, or divisions of or to any
patents, patent applications, utility models or designs, in each case being
enforceable within the applicable territory.

1.57 “Phase 1 Clinical Trial” means a clinical trial of a pharmaceutical product
on healthy subjects or patients with the primary purpose of determining safety,
metabolism and pharmacokinetic properties and clinical pharmacology of such
product.

1.58 “Phase 2 Clinical Trial” means a clinical trial of a pharmaceutical product
on patients, including possibly pharmacokinetic studies, the principal purposes
of which are to make a preliminary determination that such product is safe for
its intended use and to obtain sufficient information about such product’s
efficacy to permit the design of Phase 3 Clinical Trial.

1.59 “Phase 3 Clinical Trial” means a clinical trial on sufficient numbers of
patients, which trial(s) are designed to (a) establish that a drug is safe and
efficacious for its intended use; (b) define warnings, precautions and adverse
reactions that are associated with the drug in the dosage range to be
prescribed; and (c) support approval of an application to a Regulatory Authority
for the commercial marketing of such drug.

1.60 “Phase 4 Clinical Trial” means a clinical trial of a pharmaceutical product
conducted after Regulatory Approval of the product has been obtained from an
appropriate Regulatory Authority, which trial is (a) conducted voluntarily by a
Party to enhance marketing or scientific knowledge of such product (e.g., for
expansion of product labeling or dose optimization), or (b) conducted as a
condition for sale or post-approval commitment to or requirement of a Regulatory
Authority. For clarity, a human clinical trial conducted to support a new
Regulatory Approval for a new indication of a product shall not be considered a
Phase 4 Clinical Trial.

1.61 “Product” means (a) the Compound or (b) any Additional Product, whether
administered as a single pharmaceutical product or co-administered together with
one or more other biologic or pharmaceutically active products or agents.

1.62 “Product Infringement” has the meaning set forth in Section 10.3(b).

1.63 “Regulatory Approval” means all approvals necessary, including price
approval, for the commercial sale of the Product for the Field or Expanded Field
(as applicable) in a given country or regulatory jurisdiction.

1.64 “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval in
such country or jurisdiction.

1.65 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority with respect to the
Product, in a country under the jurisdiction of such Government Agency in the
Licensed Territory, other than a patent right, including, without limitation,
rights conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization
Act of 1997, or rights similar thereto outside the U.S.

 

9.



--------------------------------------------------------------------------------

1.66 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Governmental Authority in order to Develop, Manufacture, market, sell or
otherwise Commercialize the Product in a particular country, territory or
possession. Regulatory Materials include, without limitation, INDs and MAAs.

1.67 “ROFN Notice” has the meaning set forth in Section 15.1.

1.68 “ROFN Period” has the meaning set forth in Section 15.1.

1.69 “Royalty Term” means, with respect to a particular Product within a
particular country in the Licensed Territory, the period of time beginning upon
the First Commercial Sale of the Product in the country until the date of
expiration of the last Valid Claim in such country that would be infringed by
the sale of such Product in such country. Thereafter, no further royalties shall
be due with respect to such Product in such country.

1.70 “Sublicense Revenue” means all cash payments, the fair market cash value of
any equity consideration (less base amounts paid for such equity consideration),
and forgivable loans (to the extent actually forgiven) received by or due to EOS
or its Affiliates from a Third Party in consideration for the grant of a
sublicense under the Advenchen Technology, including any upfront payments,
license maintenance fees, milestone payments or the like, less any milestone
payments previously made to Advenchen under Section 8.2 or 8.3. For avoidance of
doubt, “Sublicense Revenue” will not include: (a) running royalties (including
any amounts paid based upon sales of a Product); and (b) any payment received
from a sublicensee that shall be paid back to said sublicensee by EOS in the
future. It is also understood that “Sublicense Revenue” shall not include
amounts received in connection with a merger, consolidation or sale of
substantially all of the business or assets of EOS.

1.71 “Taxes” means taxes (other than income taxes), duties, tariffs or other
governmental charges levied on the sale of Products, including, without
limitation, consumption taxes.

1.72 “Term” means the term of this Agreement, as determined in accordance with
Article 14.

1.73 “Third Party” means any entity other than Advenchen or EOS or an Affiliate
of either of them.

1.74 “Third Party Collaboration” means a license, purchase, research,
collaboration, co-promotion, co-Development, co-marketing, co-Detailing or any
similar arrangement with a Third Party.

1.75 “Third Party Royalties” has the meaning set forth in Section 8.4(b).

1.76 “Valid Claim” means (a) an issued claim of an issued Patent within the
Advenchen Patents which has not been (i) held unpatentable, invalid or
unenforceable by a court or other government agency of competent jurisdiction in
a decision from which no appeal can or

 

10.



--------------------------------------------------------------------------------

has been taken; and (ii) admitted to be invalid or unenforceable through
reissue, re-examination, disclaimer or otherwise; or (b) a pending claim of a
pending Patent application within the Advenchen Patents which is being actively
prosecuted in accordance with this Agreement and which has not been cancelled,
abandoned or withdrawn from consideration, or finally determined to be
unallowable by the applicable government agency of competent jurisdiction which
no appeal can or has been taken. With respect to a Valid Claim of a pending
patent application, the phrase to “infringe a Valid Claim” means to engage in an
activity that would infringe (i.e., by either directly infringing,
contributorily infringing, or inducing infringement of) such Valid Claim if it
were contained in an issued patent.

ARTICLE 2

LICENSES AND EXCLUSIVITY

2.1 Licenses to EOS under Advenchen Technology.

(a) License Grant. Subject to the terms and conditions of this Agreement,
Advenchen hereby grants, and shall cause each of its Affiliates to grant, EOS
and its Affiliates an exclusive (even as to Advenchen and its Affiliates),
royalty-bearing license, with the right to sublicense as provided below, under
the Advenchen Technology, to Develop, Manufacture, use, make, have made, sell,
offer for sale, have sold, Distribute, import and otherwise Commercialize the
Product in the Field in the Licensed Territory.

(b) Sublicense Rights. EOS shall have the right to sublicense any of the rights
set forth in Sections 2.1(a) and 2.4. Promptly after the execution of any
sublicense agreement, EOS shall provide Advenchen with a copy of such agreement
within thirty (30) days after execution of the agreement for the purpose of
identifying the sublicensed territory, the sublicensee, the scope of rights and
intellectual property rights granted and any relevant financial terms; provided,
that any other information EOS reasonably deems to be confidential may be
redacted. For clarity, any copies of such agreements provided by EOS hereunder
shall be deemed and treated as EOS Confidential Information. EOS hereby
covenants that it will include in all agreements granting sublicenses under the
rights granted in Section 2.1(a) provisions consistent with the terms of this
Agreement as applicable to a sublicensee.

2.2 Expiration of Royalty Term. With respect to each Product, on a
country-by-country basis, upon the expiration of the Royalty Term applicable to
such Product in a specific country, the rights and licenses granted to EOS under
Section 2.1 shall become fully paid up, royalty-free, perpetual and irrevocable
with regards to such Product in such country.

2.3 Non-Blocking Patent License to Advenchen. Subject to the terms and
conditions of this Agreement, EOS hereby grants to Advenchen, under the EOS
Patents owned by EOS, a personal, non-transferable (except pursuant to
Section 17.5), non-exclusive, royalty-free license to use, make, and have made
EOS Improvements in the Field solely for the purposes of Development of the
Product outside of the Licensed Territory.

2.4 Non-Blocking Patent License to EOS. Subject to the terms and conditions of
this Agreement, Advenchen hereby grants, and shall cause its Affiliates to
grant, EOS and its

 

11.



--------------------------------------------------------------------------------

Affiliates a non-exclusive, royalty-free license, with the right to sublicense
as provided in Section 2.1(b), under the Additional Patent Rights for the
purpose of exercising the rights under Section 2.1.

2.5 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants any license, express or implied, under its intellectual
property rights to the other Party.

2.6 Registration of License. Notwithstanding anything to the contrary in
Article 13, EOS, at its expense, may register the licenses granted under this
Agreement in any country of the Licensed Territory. Upon request by EOS,
Advenchen agrees promptly to, and to cause each of its Affiliates to, execute
any “short form” licenses consistent with the terms and conditions of this
Agreement submitted to it by EOS reasonably necessary to effect the foregoing
registration in such country.

2.7 No Inconsistent Grant of Rights. Advenchen agrees not to, and shall cause
each of its Affiliates not to, grant any Third Party any rights inconsistent
with the rights and licenses granted to EOS under this Agreement.

 

ARTICLE 3

DISCLOSURE OF KNOW-HOW AND TECHNOLOGY TRANSFER

3.1 Delivery of Information.

(a) Initial Delivery. Within thirty (30) days after the Effective Date,
Advenchen shall deliver to EOS all of the items of Advenchen Know-How identified
in Exhibit A-1 (including, in English, copies of all identified Development
Documentation). Within sixty (60) days after the Effective Date, Advenchen shall
deliver to EOS all of the items of Advenchen Know-How identified in Exhibit A-2
(including, in English, copies of all identified Development Documentation).

(b) Additional Disclosures of Information. In addition to the initial delivery
of Advenchen Know-How set forth in Section 3.1(a), beginning on the Effective
Date and thereafter on a continuing basis during the Term, Advenchen, without
additional consideration, shall disclose to EOS all Advenchen Know-How that is
not specifically identified in Exhibit A and previously delivered to EOS
hereunder. Such disclosure shall include all Advenchen available Know-How
pertaining to the Manufacture and Development of the Compound and/or Product,
including manufacturing batch records, Development reports, analytical results,
raw material and excipient sourcing information, quality audit findings and any
other relevant technical information.

3.2 Delivery of Materials.

(a) Initial Delivery. Within thirty (30) days after the Effective Date,
Advenchen shall also deliver to EOS all items of Advenchen Materials identified
in Exhibit B (if any). Within thirty (30) days of receipt of the Advenchen
Materials, Advenchen shall invoice EOS, and EOS shall pay Advenchen, a
reimbursement payment for the Advenchen Materials delivered to EOS equal to
Advenchen’s direct costs attributable to the purchase or production of such
Advenchen Materials.

 

12.



--------------------------------------------------------------------------------

(b) Limited Warranty. Advenchen warrants that any Product delivered by Advenchen
to EOS hereunder will at the time of delivery be manufactured, tested and
delivered in accordance with any Laws applicable to the manufacture, use and
delivery of such Product for Development. Any lot of Product delivered by
Advenchen which does not conform to the warranty provided in this Section and is
found to be non-conforming (as confirmed by the analysis of a neutral
third-party laboratory agreed upon by both Parties) within ninety (90) days of
delivery will be replaced by Advenchen at no further charge, or, at EOS’s
option, the cost thereof shall be repaid to EOS.

3.3 Additional Cooperation and Assistance. Advenchen will provide reasonable
assistance to EOS or its designee in connection with understanding and using the
Advenchen Technology for purposes consistent with this Agreement and the
licenses and rights granted to EOS hereunder, including by providing information
to assist EOS or its designee in developing formulations of the Product and its
related activities. Without limiting the generality of the foregoing, Advenchen
agrees to make its personnel and the personnel of its Affiliates reasonably
available to answer questions regarding the Advenchen Technology (including
Know-How relating to Manufacturing of the Product).

ARTICLE 4

DILIGENCE

4.1 Diligence. EOS shall use Commercially Reasonable Efforts to develop and
commercialize at least one Product, directly or through its Affiliates,
sublicensees and/or contractors; provided however, EOS will not be required to
Commercialize the Product in every country in the Licensed Territory.
Notwithstanding the foregoing sentence, EOS’s obligation to use such efforts
shall not apply to the extent of any delay or failure by or on behalf of
Advenchen (including Advenchen’s failure to supply Products in accordance with
the terms of this Agreement or to timely transfer Advenchen Know-How or
materials to EOS or its designee).

4.2 Reporting. EOS agrees to keep Advenchen reasonably informed as to its
Development and Commercialization activities with respect to Products. Without
limiting the foregoing, EOS shall provide Advenchen with written reports no less
frequently than annually during the Term (commencing with the first anniversary
of the Effective Date) summarizing EOS’s efforts to Develop and Commercialize
Products hereunder. All reports, updates, and other information provided by EOS
to Advenchen under this Agreement (including under this Section 4.2), shall be
considered Confidential Information of EOS, subject to the terms of Article 13
hereof.

 

13.



--------------------------------------------------------------------------------

ARTICLE 5

PRODUCT DEVELOPMENT AND REGULATORY MATTERS

5.1 Project Managers. Promptly following the Effective Date, each Party shall
designate in writing an individual to facilitate communication and coordination
of the Parties’ activities under this Agreement relating to Products.

5.2 Overview of Product Development. The Parties desire and intend to
collaborate with respect to the Development of the Product in the Licensed
Territory in the Field, as and to the extent set forth in this Agreement. For
clarity, Advenchen acknowledges that EOS may contract with one or more Third
Parties (including, but not limited to contract manufactures and
Commercialization Sublicensees) to engage in any such Development efforts. The
Development of the Product in the Field for the Licensed Territory shall be
conducted in a manner consistent with the following principles: (a) seeking
Regulatory Approval that includes the appropriate label for such Product in
light of the clinical data, and (b) obtaining Regulatory Approval for such
Product consistent with the preceding clause and in a timely manner.

5.3 Cooperation and Costs For Regulatory Matters in the Licensed Territory.
Advenchen shall assist EOS, as EOS may reasonably request, in connection with
the preparation and filing of all Regulatory Materials in the Licensed Territory
as contemplated under this Agreement. Any costs and expenses incurred by
Advenchen related to its assistance hereunder (including the preparation,
maintenance, formatting and filing of the Regulatory Materials in the Field in
the Licensed Territory) shall be borne solely by EOS.

ARTICLE 6

COMMERCIALIZATION

6.1 Overview of Commercialization in the Licensed Territory. As between the
Parties, EOS will control all aspects of the Commercialization of the Product in
the Field in the Licensed Territory, including, without limitation:
(a) developing and executing a commercial launch and pre-launch plan;
(b) marketing and promotion; (c) booking sales and distribution and performance
of related services; (d) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (e) publications; (f) providing customer
support, including handling medical queries, and performing other related
functions; and (g) conforming its practices and procedures in all material
respects to the applicable Laws relating to the marketing, detailing and
promotion of the Products in the Field in the countries of the Licensed
Territory. For clarity, Advenchen acknowledges that EOS may contract with one or
more Third Parties (including, but not limited to contract manufactures and
Commercialization Sublicensees) to engage in any of the foregoing aspects.
Except as otherwise provided in this Agreement, as between the Parties, EOS
shall bear all of the costs and expenses incurred in connection with all such
Commercialization activities.

 

14.



--------------------------------------------------------------------------------

6.2 Pricing; Reimbursement.

(a) As between the Parties, EOS shall have the sole right to determine all
pricing of the Product in the Licensed Territory. Notwithstanding anything in
this Agreement express or implied to the contrary, Advenchen shall not have any
right to direct, control, or approve SOS’s pricing of Products for the Licensed
Territory. The provision to Advenchen of any pricing data in connection with the
Commercialization Plan is for informational purposes only.

(b) As between the Parties, EOS shall have the sole right to determine the
reimbursement strategy for the Product.

ARTICLE 7

ADVENCHEN DEVELOPMENT OUTSIDE OF THE LICENSED TERRITORY

7.1 Advenchen Reserved Rights. Subject to Section 7.6, notwithstanding the
rights granted to EOS in Section 2.1, Advenchen reserves the rights under the
Advenchen Technology to Develop, Manufacture, use, make, have made, sell, offer
for sale, have sold, Distribute and otherwise Commercialize the Product solely
outside of the Licensed Territory; provided however, Advenchen expressly
covenants that it shall not exercise such rights in circumstances in which
Advenchen knows or reasonably should know such Products will be distributed or
sold inside the Licensed Territory. Advenchen represents and warrants that ***,
as of the Effective Date, does not have ownership of or any rights to any
intellectual property (including Patents) in the Licensed Territory relating to
the Advenchen Technology that would otherwise be licensed to EOS and its
Affiliates under this Agreement if it were Controlled by Advenchen. For each
Third Party (including ***) receiving rights to Advenchen Technology outside of
the Licensed Territory, Advenchen shall enter into valid written agreements with
the Third Party requiring the Third Party to grant to Advenchen rights to
intellectual property in the Licensed Territory that cover improvements to the
Advenchen Technology made by or for such Third Party. Such agreements shall
include terms sufficient to allow Advenchen to Control such intellectual
property rights. In the event that Advenchen becomes aware of any such
intellectual property rights, it shall promptly notify EOS. Advenchen shall take
all steps necessary to fulfill and carry out the intent of the foregoing;
provided however, that if Advenchen is unable to procure such rights after
diligent efforts, Advenchen agrees to provide the right and opportunity for EOS
to negotiate directly with such Third Party for such rights.

7.2 Product Development Outside of the Licensed Territory. As between the
Parties, Advenchen shall be solely responsible and liable for any Development
and/or Commercialization of the Product outside of the Licensed Territory.
Without limiting the foregoing, as between the Parties, Advenchen shall be
solely responsible, at its sole expense, for conducting any and all
Extraterritorial Studies and for complying with any Laws applicable to any
Extraterritorial Studies (including any Laws governing export or import of
technical information or materials). Advenchen will communicate with EOS to
provide certain updates regarding these Extraterritorial Studies. Additionally,
prior to its submission or filing, Advenchen shall deliver to EOS in draft form
a copy of any material Regulatory Materials to be filled by or for Advenchen
with respect to the Product outside of the Licensed Territory. EOS will have the
opportunity to review and provide comments thereon and Advenchen will reasonably
take into account EOS’s comments.

 

15.



--------------------------------------------------------------------------------

7.3 Adverse Event Reporting. Advenchen shall enter into valid written agreements
with each Advenchen Affiliate or Third Party conducting Extraterritorial Studies
which shall impose obligations on such Affiliate or Third Parties sufficient to
allow Advenchen to meet its obligations under the following terms of
Sections 7.3(a)-(c). Advenchen shall:

(a) provide to EOS in advance of initial or periodic submission to a Regulatory
Authority (to the extent permissible under time constraints and reporting
requirements) any and all adverse event reports from its Extraterritorial
Studies in Advenchen’s possession or control;

(b) provide such adverse event reports in Advenchen’s possession or control to
EOS contemporaneously with the provision of such reports to the applicable
Regulatory Authority; and

(c) adhere to all requirements of applicable Laws that relate to the reporting
and investigation of adverse events and keep EOS informed of such events.

7.4 Cross-Reference Rights. To the extent allowed under applicable Law,
Advenchen shall grant or cause to be granted to EOS and its Affiliates or
sublicensees cross-reference rights to any relevant drug master files and other
filings submitted by Advenchen or its Affiliates with any Regulatory Authority
in the Excluded Territory with respect to the Product without any additional
consideration. However, such master files shall not be used for any regulatory
filing or other similar use without Advenchen’s prior written approval (which
shall not be unreasonably withheld or delayed).

7.5 Compliance. Advenchen agrees that it shall, and cause its Affiliates to,
conduct its Extraterritorial Studies (a) in compliance with all applicable
regulatory standards outside of the Licensed Territory; and (b) without
employing or using any person that has been debarred under Section 306(a) or
306(b) of the FD&C Act.

7.6 Non-Competition. Advenchen shall not, anywhere in the Licensed Territory,
market, promote, advertise, sell or offer to sell, or otherwise Commercialize
(or license or collaborate with a Third Party to do any of the foregoing) a
Competing Product. For the avoidance of doubt, for purposes of this Section 7.6,
any act or activity undertaken, or failure to act, by an Affiliate of Advenchen,
which, if committed by Advenchen would constitute a breach of this Section 7.6,
shall constitute a breach by Advenchen.

ARTICLE 8

COMPENSATION

8.1 Upfront Fee. In partial consideration for the prior cost of developing the
Product and EOS’s rights in and to the Advenchen Technology licensed hereunder,
EOS shall pay to Advenchen a one-time up-front fee of $***, to be payable as
follows: $*** of such fee shall be due within *** (***) days after the Effective
Date, and the remaining $*** shall be due within *** (***) days after the
Effective Date.

 

16.



--------------------------------------------------------------------------------

8.2 Development Milestone Payments.

(a) Payment Terms. EOS or its applicable sublicensees shall make milestone
payments to Advenchen based on achievement of certain milestone events for the
Product as set forth in this Section 8.2, in partial consideration for the prior
cost of developing the Product. EOS or its applicable sublicensees shall pay to
Advenchen the amounts set forth below within thirty (30) days after receipt of
Advenchen’s invoice following the achievement of the corresponding milestone
event; provided however, that with respect to the payments due under
Sections (v), (vii) and (viii) below, EOS or its applicable sublicensee shall
not be obligated to make the payment until the procedure set forth in
Section 8.2(b) is completed. Each milestone payment by EOS or its applicable
sublicensees to Advenchen hereunder shall be payable only once, regardless of
the number of times achieved by the Products, and shall not be cumulative.
Within fourteen (14) days of the occurrence of each milestone event, EOS or its
applicable sublicensee shall provide written notice thereof to Advenchen.

 

Milestone Event

  

Milestone Payment

(i)

 

Upon ***.

   $*** USD

(ii)

 

Upon ***. For purposes of this milestone event,***.

   $*** USD

(iii)

 

Upon ***.

   $*** USD

(iv)

 

Upon ***.

   $*** USD

(v)

 

Upon ***.

   $*** USD (subject to Section 82(b))

(vi)

 

Upon ***.

   $*** USD

(vii)

 

Upon ***.

   $*** USD (subject to Section 8.2(b))

(viii)

 

Upon ***.

   $*** USD (subject to Section 8.2(b))

(b) Adjustments to Approval Milestones. For each applicable Approval under
Section 8.2(a)(v), (a)(vii) or (a)(viii), within thirty (30) days from the
applicable approval, EOS shall provide an estimated projection, made in good
faith, of the first year of Net Sales for the Product subject to the Approval.
For purposes of this Section 8.2(b), “approval” means, with respect to the
registration dossier submitted for the first indication for the Product, the
receipt of: the “letter of acceptance for review” by the FDA, of the “review
calendar” by the EMEA, or the “approval letter” by the MHLW. If Advenchen
disputes, in good faith, the accuracy of the projected Net Sales submitted by
EOS, the Parties agree to engage a reputable

 

17.



--------------------------------------------------------------------------------

Third Party consultant to conduct a standard projection analysis to determine
the estimated first year of Net Sales. If the final estimate for the applicable
Product is lower than $***, then the applicable milestone payment shall be
adjusted as follows: if the milestone under Section 8.2(a)(v) is applicable,
then milestone shall be adjusted from $*** to $***; if the milestone under
Section 8.2(a)(vii) is applicable, the milestone shall be adjusted from $*** to
$***; and if the milestone under Section 8.2(a)(viii) is applicable, the
milestone shall be adjusted from $*** to $***. In the event that any milestone
is adjusted, the applicable amounts removed from the milestone payment
obligations under Section 8.2(a) shall be moved to Section 8.3 in the following
manner: (a) the first $*** subject to an adjustment will be transferred to
Section 8.3(a), the next $*** subject to an adjustment will be transferred to
Section 8.3(b); and the last $*** subject to an adjustment will be transferred
to Section 8.3(c). Each transferred amount will be subject to a transfer fee of
***% per annum until fully paid under the applicable milestone payment under
Section 8.3; provided that the total transfer fee shall not exceed an amount
equal to ***% of the transferred amount.

8.3 Commercialization Milestone Payments. EOS or its applicable sublicensees
shall make the following one-time, milestone payments to Advenchen. Each
milestone payment by EOS or its applicable sublicensees to Advenchen hereunder
shall be payable only once, regardless of the number of times achieved by the
Products, and shall not be cumulative. EOS or its applicable sublicensees shall
pay to Advenchen the amount of such payment within thirty (30) days after
receipt by EOS of Advenchen’s invoice following the achievement of each of the
following performance events.

 

Milestone Event

  

Milestone Payment

(a) Upon *** of $***,

   $*** USD

(b) Upon *** of $***

   $*** USD

(c) Upon *** of $***

   $*** USD

8.4 Royalties.

(a) Royalty Rates for Licensed Territory. Subject to Section 8.4(b) below, and
during the applicable Royalty Term, EOS shall pay to Advenchen a running royalty
at the following incremental royalty rates, on aggregate, annual Net Sales of
the Products in the Licensed Territory.

 

Net Sales in the Licensed Territory    Royalty Rate

For that portion of annual Net Sales less than or equal to $***

   ***%

For that portion of annual Net Sales greater than $*** but less than or equal to
$***

   ***%

For that portion of annual Net Sales greater than $***

   ***%

 

18.



--------------------------------------------------------------------------------

(b) Third Party Royalties. During the Term, if EOS determines, in good faith,
that it is necessary to seek or exercise any license from any Third Party for
intellectual property that is necessary or useful for the Development,
Manufacture, storage, handling, use, promotion, sale, offer for sale, or
importation of Products for sale in the Licensed Territory, EOS may credit up to
*** percent (***%) of the amount of any royalties or other payments actually
paid by EOS for such Third Party intellectual property (“Third Party Royalties”)
against royalties payable to Advenchen under Section 8.4(a). EOS shall promptly
notify Advenchen of such determination if it seeks to apply the credit. EOS may
take such credit during any calendar quarter for which royalties are payable
hereunder; provided, that in no event will such credit reduce the royalties
payable to Advenchen for such calendar quarter by more than fifty percent (50%).
Any share of such Third Party Royalties that remains uncredited due to the
application of such floor maybe carried forward to subsequent calendar quarters.

8.5 Sublicense Revenue.

(a) Payment Rates. Subject to the terms of Section 8.5(b), in the event that EOS
grants a sublicense to a Third Party under Section 2.1(b), EOS shall pay
Advenchen a portion of any Sublicense Revenues received by EOS as set forth
below:

(i) In the event that the applicable sublicense is executed on or before the
date of initiation of Phase 1 Clinical Trial for the Product in the Field in the
U.S., EOS shall pay Advenchen *** percent (***%) of the Sublicense Revenue
received from the applicable sublicensee; or

(ii) In the event that the applicable sublicense is executed on or before the
date of completion of the first Phase 2 Clinical Trial for the Product in the
Field in the U.S., EOS shall pay Advenchen *** percent (***%) of the Sublicense
Revenue received from the applicable sublicensee; or

(iii) In the event that the applicable sublicense is executed after the date of
completion of the first Phase 2 Clinical Trial for the Product in the Field in
the U.S., EOS shall pay Advenchen *** percent (***%) of the Sublicense Revenue
received from the applicable sublicensee.

(iv) Subject to the terms of Section 9.1, for the avoidance of doubt, all
payments to Advenchen under this Section 8.5(a) (if any) shall only become due
and payable upon EOS’s actual receipt of the Sublicense Revenue from the
applicable sublicensee.

(b) Removal of Milestone Payments Or Sublicense Revenue Payments.
Notwithstanding the provisions of Sections 8.2, 8.3 and 8.5(a), upon the
execution date of an agreement between EOS and a Commercialization Sublicensee,
at the option of Advenchen, the amount applicable under Section 8.5(a) above
(when it is greater than Section 8.2 or 8.3 of this Agreement) shall entirely
replace all the milestone payments to be made by EOS to Advenchen per
Sections 8.2 and 8.3 which have not yet become due at the date of signatures of
the agreement between EOS and said sublicense and EOS shall only be required to
pay to Advenchen the applicable percentage of the Sublicense Revenue in
accordance with

 

19.



--------------------------------------------------------------------------------

Section 8.5(a). Accordingly, upon such election of Advenchen, (i) EOS shall have
no obligation to provide any additional payments to Advenchen under Section 8.2
or 8.3 of this Agreement and all of the terms under Sections 8.2 and 8.3 shall
have no further force or effect, and (ii) Advenchen, on its behalf and on behalf
of each of its Affiliates, will expressly waive any and all rights to receive
any milestone that may become due under Sections 8.2 and 8.3 after the date of
such agreement instead receive the corresponding percentage sublicense revenue
under Section 8.5(a) from EOS. In order for Advenchen to effectively exercise
its option under this Section 8.5(b), Advenchen must provide written notice to
EOS of its decision to exercise within *** (***) days of Advenchen’s receipt of
notice from EOS regarding the execution of the applicable sublicense agreement.
In the event that Advenchen fails to exercise its notice in a timely fashion,
the above terms with respect to the removal of milestones shall automatically
become effective. For clarity, this Section 8.5(b) only applies when the
Sublicense Revenues of Section 8.5(a) is greater than the Milestone Payments in
Section 8.2 or 8.3 of this Agreement. In the event that EOS enters into an
agreement with a Commercialization Sublicensee and the amount to be payable
under Section 8.5(a)(i) or 8.5(a)(ii) (as applicable) is less than all of
then-unpaid milestone payments under Sections 8.2 and 8.3, then EOS or its
applicable sublicensees must continue to make the payments under the terms of
Sections 8.2 and 8.3 of this Agreement, but EOS or its applicable sublicensees
shall have no obligations to provide any payments to Advenchen (or its
Affiliates) under Section 8.5(a) of this Agreement, which shall have no further
force or effect.

8.6 EOS Option Upon Change of Control. Upon a Change of Control of EOS, EOS (or
its applicable successor or acquirer) shall have the option to pay to Advenchen
a one-time fee of *** dollars ($***) in lieu of any fees that are then due and
payable to Advenchen under the terms of Sections 8.2, 8.3 and 8.5(a). Upon
payment of such one-time fee, Advenchen and its Affiliates shall be deemed to
have expressly waived their rights to receive any additional payments under
Sections 8.2, 8.3 and 8.5(a), the terms of Sections 8.2, 8.3 and 8.5(a) shall
have no further force or effect, and EOS and its applicable sublicensees shall
have no further payment obligations under Sections 8.2, 8.3 and 8.5(a) on a
forward-going basis. However, for clarity, the foregoing shall not discharge any
other of EOS’s payment obligations under this Agreement, including but not
limited to, the payment of royalties under Section 8.4.

8.7 No Projections. Advenchen and EOS acknowledge and agree that nothing in this
Agreement shall be construed as representing an estimate or projection of
anticipated sales of any Product, and that the milestones and Net Sales levels
set forth in Sections 8.2 and 8.3 or elsewhere in this Agreement or that have
otherwise been discussed by the Parties are merely intended to define the
milestone payments and royalty obligations to Advenchen in the event such
milestones and/or Net Sales levels are achieved. NEITHER ADVENCHEN NOR EOS MAKES
ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, THAT IT WILL BE ABLE
TO SUCCESSFULLY COMMERCIALIZE ANY PRODUCT OR, IF COMMERCIALIZED, THAT ANY
PARTICULAR NET SALES LEVEL OF SUCH PRODUCT WILL BE ACHIEVED.

 

20.



--------------------------------------------------------------------------------

ARTICLE 9

PAYMENTS

9.1 Royalty Reports and Payment. Within thirty (30) business days following the
end of each calendar quarter during the Term, EOS or its applicable sublicensees
shall provide Advenchen with a report containing the following information for
the applicable calendar quarter: (a) the amount of gross sales of Product in the
Licensed Territory, an itemized calculation of Net Sales in the Licensed
Territory showing deductions, to the extent practicable, provided for in the
definition of “Net Sales,” a calculation of the royalty payment due on such
sales, an accounting of the number of units and prices for Product sold, the
exchange rate for each country in which Product was sold, the application of the
reductions, if any, made in accordance with the terms of Section 8.4(b); (b) the
Sublicensing Revenue paid to EOS during the applicable calendar quarter and
calculations of deductions or adjustments, to the extent practicable, provided
for in the definition of “Sublicensing Revenue”; and (c) any other information
reasonably required for the purpose of calculating royalties and other amounts
due under this Agreement. Within ten (10) business days following its receipt of
such report, Advenchen shall review and record such information as it determines
necessary under its internal financial reporting procedures. Within sixty
(60) business days following the end of each calendar quarter, EOS shall provide
Advenchen with a report containing the information described above in respect of
such calendar quarter for Advenchen’s review and confirmation within two
(2) business days from receipt. In the event that either party determines that
the calculation of Net Sales or Sublicensing Revenue for a calendar quarter
deviates from the amounts previously reported to Advenchen for any reason (such
as, on account of additional amounts collected or Product returns), EOS and
Advenchen shall reasonably cooperate to reconcile any such deviations to the
extent necessary under applicable legal or financial reporting requirements.
Within twenty (20) business days following Advenchen’s written confirmation of
the applicable quarterly report, EOS shall pay all amounts due to Advenchen
hereunder.

9.2 Foreign Exchange. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars owed to a Party under this Agreement shall be the
monthly average exchange rate between each currency of origin and U.S. Dollars
as reported by Bloomberg or an equivalent resource as agreed by the Parties.

9.3 Payment Method; Late Payments. All payments due to Advenchen hereunder shall
be made in U.S. Dollars by wire transfer of immediately available funds into an
account designated by Advenchen. If Advenchen does not receive payment of any
sum due to it on or before the due date, simple interest shall thereafter accrue
on the sum due to Advenchen until the date of payment at the per annum rate of
two percent (2%) over the then-current prime rate quoted by Citibank in New York
City or the maximum rate allowable by applicable Law, whichever is lower.

9.4 Records; Audits. EOS will maintain complete and accurate records in
sufficient detail to permit Advenchen to confirm the accuracy of the calculation
of royalty and other payments under this Agreement. Upon reasonable prior
notice, such records shall be available during regular business hours for a
period of three (3) years from the end of the calendar year to which they
pertain for examination at the expense of Advenchen, and not more often than
once

 

21.



--------------------------------------------------------------------------------

each calendar year, by an independent certified public accountant selected by
Advenchen and reasonably acceptable to EOS, for the sole purpose of verifying
the accuracy of the financial reports furnished by EOS pursuant to this
Agreement. Any such auditor shall not disclose EOS’s Confidential Information,
except to the extent such disclosure is necessary to verify the accuracy of the
financial reports furnished by EOS or the amount of payments due by EOS under
this Agreement. Any amounts shown to be owed but unpaid shall be paid within
thirty (30) days from the accountant’s report, plus interest (as set forth in
Section 9.3) from the original due date. Any amounts shown to have been overpaid
shall be refunded within thirty (30) days from the accountant’s report.
Advenchen shall bear the full cost of such audit unless such audit discloses an
underpayment by EOS of more than five percent (5%) of the amount due, in which
case EOS shall bear the full cost of such audit.

9.5 Taxes.

(a) Cooperation and Coordination. The Parties acknowledge and agree that it is
their mutual objective and intent to appropriately calculate, to the extent
feasible and legal, taxes payable with respect to their collaborative efforts
under this Agreement and that they shall use all Commercially Reasonable Efforts
to cooperate and coordinate with each other to achieve such objective.

(b) Payment of Tax. A Party receiving a payment pursuant to this Article 9 shall
pay any and all taxes levied on such payment. If applicable Laws require that
taxes be deducted and withheld from a payment made pursuant to this Article 9,
the remitting Party shall (i) deduct those taxes from the payment; (ii) pay the
taxes to the proper taxing authority; and (iii) send evidence of the obligation
together with proof of payment to the other Party within sixty (60) days
following that payment.

(c) Tax Residence Certificate. A Party (including any entity to which this
Agreement may be assigned, as permitted under Section 17.5) receiving a payment
pursuant to this Article 9 shall provide the remitting Party appropriate
certification from relevant revenue authorities that such Party is a tax
resident of that jurisdiction, if such receiving Party wishes to claim the
benefits of an income tax treaty to which that jurisdiction is a party. Upon the
receipt thereof, any deduction and withholding of taxes shall be made at the
appropriate treaty tax rate.

(d) Assessment. Either Party may, at its own expense, protest any assessment,
proposed assessment, or other claim by any Governmental Authority for any
additional amount of taxes, interest or penalties or seek a refund of such
amounts paid if permitted to do so by applicable Law. The Parties shall
cooperate with each other in any protest by providing records and such
additional information as may reasonably be necessary for a Party to pursue such
protest.

 

22.



--------------------------------------------------------------------------------

ARTICLE 10

INTELLECTUAL PROPERTY MATTERS

10.1 Prosecution of Patents.

(a) Advenchen Patents. The Advenchen Patents in existence as of the Effective
Date are listed in Exhibit C hereto. The Parties shall update such Exhibit as
appropriate (and at least once per calendar quarter) to add to Exhibit C each
Patent filed after the Effective Date by Advenchen or its Affiliates (or by EOS
on Advenchen’s behalf) which would constitute an Advenchen Patent hereunder.
Except as otherwise provided in this Section 10.1(a), as between the Parties,
EOS shall have the sole right and authority to prepare, file, prosecute and
maintain the Advenchen Patents on a worldwide basis except for outside of the
Licensed Territory. Such Advenchen Patents shall be filed in the name of
Advenchen, or under a company name or individual’s name as directed by
Advenchen, and all rights thereto shall be in and remain in the name of
Advenchen, or other company or individual as determined by Advenchen. EOS shall
bear all costs of preparation, filing, prosecution and maintenance of Advenchen
Patents in the Licensed Territory (except for those patent applications, as
provided below, which EOS has elected not to file, prosecute or maintain, and
instead Advenchen has filed and is prosecuting and maintaining). As used herein,
“prosecution” of such Patents shall include, without limitation, all
communication and other interaction with any patent office or patent authority
having jurisdiction over a patent application in connection with pre-grant
proceedings. Post-grant proceedings shall be governed by Section 10.6(b). EOS
shall provide Advenchen reasonable opportunity to review and comment on such
efforts regarding such Advenchen Patents in the Licensed Territory, including by
providing Advenchen with a copy of material communications from any patent
authority in the Licensed Territory regarding such Advenchen Patent, and by
providing drafts of any material filings or responses to be made to such patent
authorities in advance of submitting such filings or responses. If EOS
determines in its sole discretion to abandon or not maintain any Advenchen
Patent(s) that is being prosecuted or maintained by EOS in the Licensed
Territory, or to not file for rights in any particular country with respect to
any Advenchen Patent(s), then EOS shall provide Advenchen with written notice of
such determination within a period of time reasonably necessary to allow
Advenchen to determine its interest in such Advenchen Patent(s) (including
foreign filings). In the event Advenchen provides written notice expressing its
interest in obtaining such Advenchen Patent(s), EOS shall transfer to Advenchen
the responsibility of filing, prosecuting and/or maintaining the applicable
Advenchen Patent(s). Advenchen shall thereafter bear all costs of preparation,
filing, prosecution and maintenance of such Advenchen Patent(s).

(b) Cooperation in Prosecution. Advenchen shall, and shall cause its Affiliates
to, provide EOS all reasonable assistance and cooperation in the Patent
prosecution efforts provided above in this Section 10.1, including providing any
necessary powers of attorney and executing any other required documents or
instruments for such prosecution, provided however, Advenchen’s assistance and
cooperation shall be at no cost to Advenchen, and EOS shall reimburse Advenchen
for all reasonable external costs (e.g., filing fees and attorney fees)
associated with such assistance and cooperation. All communications between the
Parties relating to the preparation, filing, prosecution or maintenance of the
Advenchen Patents, including copies of any draft or final documents or any
communications received from or sent to patent offices or patenting authorities
with respect to such Patents, shall be considered Confidential Information and
subject to the confidentiality provisions of Article 13.

 

23.



--------------------------------------------------------------------------------

10.2 Patent Term Extensions in the Licensed Territory. The Parties agree to
cooperate in an effort to avoid loss of any Patent rights which may otherwise be
available to the Parties hereto under the provisions of the Drug Price
Competition and Patent Term Restoration Act of 1984 or comparable laws outside
the U.S., including by executing any documents as may be reasonably required. In
particular, Advenchen agrees to cooperate with EOS, and to take any necessary
actions, in obtaining patent term restoration or supplemental protection
certificates or their equivalents in any country and region where applicable to
the Advenchen Patents, including permitting EOS to proceed with applications for
such in the name of Advenchen, if so required.

10.3 Infringement of Patents by Third Parties.

(a) Notification. Each Party shall promptly notify the other Party in writing of
any existing or threatened infringement of the Advenchen Patents of which it
becomes aware, and shall provide all evidence in such Party’s possession
demonstrating such infringement.

(b) Infringement of Advenchen Patents.

(i) If a Third Party infringes any Advenchen Patent in the Licensed Territory by
making, using, importing, offering for sale or selling the Product or a
competitive product (a “Product Infringement”), each Party shall share with the
other Party all Information available to it regarding such alleged infringement.
EOS shall have the first right, but not the obligation, to bring an appropriate
suit or other action against any person or entity engaged in such Product
Infringement in the Licensed Territory, subject to Section 10.3(b)(ii) through
10.3(b)(v), below.

(ii) EOS shall have a period of ninety (90) days after the first notice under
10.3(a) to elect to enforce such Advenchen Patent against such Product
Infringement. In the event EOS does not so elect, EOS shall so notify Advenchen
in writing, and Advenchen shall have the right, but not the obligation, to
commence a suit or take action to enforce the applicable Patent against such
Third Party perpetrating such Product Infringement in the Licensed Territory at
its own cost and expense. If one Party elects to bring suit or take action
against the Product Infringement, then the other Party shall have the right,
prior to commencement of the trial, suit or action, to join any such suit or
action.

(iii) Each Party shall provide to the Party enforcing any such rights under this
Section 10.3(b) reasonable assistance in such enforcement, at such enforcing
Party’s request and expense, including joining such action as a party plaintiff
if required by applicable Law to pursue such action. The enforcing Party shall
keep the other Party regularly informed of the status and progress of such
enforcement efforts, shall reasonably consider the other Party’s comments on any
such efforts, and shall seek consent of the other Party in any important aspects
of such enforcement including, without limitation, determination of litigation
strategy, filing of important papers to the competent court, which shall not be
unreasonably withheld or delayed.

 

24.



--------------------------------------------------------------------------------

(iv) Each Party shall bear all of its own internal costs incurred in connection
with its activities under this Section 10.3(b); provided, that in the event that
the Parties are joined in suit or action against the Product Infringement and
represented by the same outside counsel, then the Parties shall share equally in
the external costs and expenses for such action.

(v) The Party not bringing an action with respect to Product Infringement in the
Licensed Territory under this Section 10.3(b) shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall at all times cooperate fully with the Party
bringing such action.

(c) Settlement. EOS shall not settle any claim, suit or action that it brought
under this Section 10.3 involving Advenchen Patents without the prior written
consent of Advenchen, which consent shall not be unreasonably withheld or
delayed.

(d) Allocation of Proceeds. If either Party recovers monetary damages from any
Third Party in a suit or action brought under Sections 10.3(b) or 10.6(b), such
recovery shall be allocated first to the reimbursement of any expenses incurred
by the Parties in such litigation (including, for this purpose, a reasonable
allocation of expenses of internal counsel), and any remaining amounts shall be
split as follows: (i) if such suit or action is initiated or defended by EOS,
such amounts shall be retained by EOS and treated as Net Sales for purposes of
the royalties due to Advenchen under this Agreement, or (ii) if such suit or
action was initiated or defended by Advenchen, such amounts shall be allocated
***% to Advenchen and ***% to EOS.

10.4 Infringement of Third Party Rights in the Licensed Territory. If any
Product used or sold by either Party, its Affiliates, licensees or sublicensees
becomes the subject of a Third Party’s claim or assertion of infringement of a
Patent granted by a jurisdiction within the Licensed Territory, the Party first
having notice of the claim or assertion shall promptly notify the other Party,
the Parties may agree on and enter into an “identity of interest agreement”
wherein such Parties would agree to their shared, mutual interest in the outcome
of such potential dispute.

10.5 Patent Marking. EOS (or its Affiliate, sublicensee or distributor) shall
mark Products marketed and sold by EOS (or its Affiliate, sublicensee or
distributor) hereunder with appropriate patent numbers or indicia at Advenchen’s
reasonable request; provided, however, that EOS shall only be required to so
mark such Products to the extent such markings or such notices would impact
recoveries of damages or equitable remedies available under applicable law with
respect to infringements of patents in the Licensed Territory.

10.6 Patent Oppositions and Other Proceedings.

(a) Third-Party Patent Rights. If either Party desires to bring an opposition,
action for declaratory judgment, nullity action, interference, declaration for
non-infringement, reexamination or other attack upon the validity, title or
enforceability of a Patent owned or controlled by a Third Party and having one
or more claims that covers the Product, or the use, sale, offer for sale or
importation of the Product, such Party shall so notify the other Party and the
Parties shall promptly confer to determine whether to bring such action or the
manner in which to settle such action. EOS shall have the exclusive right, but
not the obligation, to bring at its own expense and in its sole control such
action in the Licensed Territory. If EOS does not

 

25.



--------------------------------------------------------------------------------

bring such an action in the Licensed Territory, within *** (***) days of
notification thereof pursuant to this Section 10.6(a) (or earlier, if required
by the nature of the proceeding), then Advenchen shall have the right, but not
the obligation, to bring, at Advenchen’s sole expense, such action. The Party
not bringing an action under this Section 10.6(a) shall be entitled to separate
representation in such proceeding by counsel of its own choice and at its own
expense, and shall cooperate fully with the Party bringing such action. Any
awards or amounts received in bringing any such action shall be first allocated
to reimburse the initiating Party’s expenses in such action, and any remaining
amounts shall be retained by such Party.

(b) Parties’ Patent Rights. If any Advenchen Patent becomes the subject of any
proceeding commenced by a Third Party within the Licensed Territory in
connection with an opposition, reexamination request, action for declaratory
judgment, nullity action, interference or other attack upon the validity, title
or enforceability thereof (except insofar as such action is a counterclaim to or
defense of, or accompanies a defense of, an action for infringement against a
Third Party under Section 10.3, in which case the provisions of Section 10.3
shall govern), then the Party responsible for filing, preparing, prosecuting and
maintaining such Patent as set forth in Section 10.1 hereof, shall control such
defense at its own cost and expense. The controlling Party shall permit the
non-controlling Party to participate in the proceeding to the extent permissible
under applicable Law, and to be represented by its own counsel in such
proceeding, at the non-controlling Party’s expense. If either Party decides that
it does not wish to defend against such action, then the other Party shall have
a backup right to assume defense of such Third-Party action at its own expense.
Any awards or amounts received in defending any such Third-Party action shall be
allocated between the Parties as provided in Section 10.3(d).

10.7 Patent Validity Challenges. EOS, and any sublicensees, shall not file any
lawsuits, oppositions, or other proceedings calling into question or attacking
the validity of any Advenchen Patents.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES

11.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows:

(a) Corporate Existence and Power. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated, and has full corporate
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as
contemplated in this Agreement, including, without limitation, the right to
grant the licenses granted by it hereunder.

(b) Authority and Binding Agreement. As of the Effective Date, (i) it has the
corporate power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder; (ii) it has taken all necessary corporate
action on its part required to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder; and (iii) the
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, and binding obligation of such Party that is
enforceable against it in accordance with its terms.

 

26.



--------------------------------------------------------------------------------

(c) No Conflict; Covenant. It is not a party to any agreement that would
materially prevent it from granting the rights granted to the other Party under
this Agreement or performing its obligations under the Agreement.

(d) No Debarment. In the course of the development of Products, each Party shall
not use, during the Term, any employee or consultant who has been debarred by
any Regulatory Authority, or, to the Best Knowledge of such Party, is the
subject of debarment proceedings by a Regulatory Authority.

11.2 Additional Representations and Warranties of Advenchen. Advenchen
represents and warrants, on its behalf and on behalf of each of its Affiliates,
to EOS as follows:

(a) Advenchen Patents. Exhibit C sets forth a complete and accurate list of all
Advenchen Patents in existence as of the Effective Date. Advenchen is the sole
and exclusive owner of all of the Advenchen Patents and is listed in the records
of the appropriate United States and/or foreign governmental agencies as the
sole and exclusive owner of record for each registration, grant and application
included in the Advenchen Patents.

(b) Advenchen Know-How. To Advenchen’s Best Knowledge, Advenchen is the sole and
exclusive owner of all of the Advenchen Know-How. Advenchen has the right to use
and disclose and to enable EOS to use and disclose (in each case under
appropriate conditions of confidentiality) the Advenchen Know-How. Advenchen has
taken all reasonable precautions to preserve the confidentiality of the
Advenchen Know-How, and has not disclosed to any Third Party any Advenchen
Know-How that is or was confidential.

(c) No Out-Bound Agreements. Advenchen has not granted any Third Party
(including any academic organization or agency), or any Affiliate of Advenchen,
any rights to the Product (except for non-exclusive rights outside of the
Licensed Territory).

(d) Proper Assignment of Rights. Advenchen has obtained from all individuals who
participated in any respect in the invention or authorship of any Advenchen
Technology effective assignments of all ownership rights of such individuals in
such Advenchen Technology, either pursuant to written agreement or by operation
of law.

(e) Sufficiency of Advenchen Technology. As of the Effective Date, to
Advenchen’s Best Knowledge, the Advenchen Technology constitutes all
intellectual property necessary for, and no Third Party Know-How (including
Third Party materials) is needed to, Develop, Manufacture, use, make, have made,
sell, offer for sale, have sold, Distribute, import and otherwise Commercialize
the Product in the Field in the Licensed Territory.

(f) Non-Infringement of Advenchen Technology by Third Parties. As of the
Effective Date, to Advenchen’s Best Knowledge, there are no ongoing activities
by Third Parties that would constitute infringement or misappropriation of the
Advenchen Technology within the Licensed Territory.

 

27.



--------------------------------------------------------------------------------

(g) Non-Infringement of Third Party Rights. As of the Effective Date, to
Advenchen’s Best Knowledge, none of the manufacture, use or the sale of the
Compound in the Licensed Territory infringes any claim of an existing Patent
owned by a Third Party or infringes or misappropriates any other Third Party
intellectual property.

(h) Non-Claims of Third Party Rights. As of the Effective Date, Advenchen has
not received any verbal or written claim or demand of any person or entity that
the manufacture, use, or sale of the Compound in the Licensed Territory
infringes a Third Party Patent or infringes or misappropriates any other Third
Party intellectual property.

(i) Advenchen Patents Not Invalid or Unenforceable. To Advenchen’s Best
Knowledge, the Advenchen Patents are valid and enforceable. Advenchen has not
taken any action or failed to take any action, which action or failure
reasonably could be expected to result in the abandonment, cancellation,
forfeiture, relinquishment, invalidation or unenforceability of any of the
Advenchen Patents. As of the Effective Date, the Advenchen Patents exist, and
Advenchen has not received any written notice from a Government Authority that
the Advenchen Patents are invalid or unenforceable, in whole or in part.

(j) No Encumbrances. As of the Effective Date, all Patents and all Know-How
owned by Advenchen or licensed from a Third Party that are necessary or useful
to Develop, Commercialize and Distribute Compound in the Field and the Expanded
Field in the Licensed Territory are free and clear of any encumbrance, lien, or
claim of ownership or license by any Third Party.

(k) Disclosure. Prior to the Effective Date, Advenchen made available to EOS, or
provided EOS with, copies of all information with respect to the Compound as
requested by EOS in writing. In addition, as of the Effective Date Advenchen has
disclosed to EOS any material information known to Advenchen as of such date
with respect to (i) the safety of the Compound, (ii) the efficacy of such
Compound, (iii) any then existing circumstance which would be reasonably likely
to prohibit or prevent the Development, Manufacturing and/or Commercialization
of the Compound in the Licensed Territory.

(l) Non-Action or Claim. As of the Effective Date, to Advenchen’s Best
Knowledge, there are no actual, pending, alleged or threatened adverse actions,
suits, claims, interferences or formal governmental investigations involving the
Compound and/or the Advenchen Technology relating to the Compound by or against
Advenchen or any of its Affiliates in or before any court, governmental or
regulatory authority. In particular, as of the Effective Date, to its Best
Knowledge, there is no pending or threatened product liability actions involving
the Compound. As of the Effective Date, to Advenchen’s Best Knowledge, there are
no claims, judgments or settlements against or owed by Advenchen relating to the
Advenchen Technology or the Compound.

(m) Development Documentation and Studies. As of the Effective Date, all
inventions included or described in the Advenchen Patents were conceived and
reduced to practice by Advenchen in the United States. All studies conducted
with respect to the Compound, including such studies from which the Development
Documentation in Exhibit A are derived, have been conducted by Advenchen
substantially in accordance with applicable Laws

 

28.



--------------------------------------------------------------------------------

by persons with appropriate education, knowledge and experience. As of the
Effective Date, Advenchen has not been debarred and is not subject to debarment,
in each case pursuant to Section 306 of the FD&C Act or any similar law or
regulation in any jurisdiction outside the U.S.

11.3 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD
PARTY INTELLECTUAL PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.
ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 12

INDEMNIFICATION

12.1 Indemnification by Advenchen. Advenchen shall defend, indemnify, and hold
EOS and EOS’s officers, directors, employees, and agents (the “EOS Indemnitees”)
harmless from and against any and all Third Party claims, suits, proceedings,
damages, expenses (including court costs and reasonable attorneys’ fees and
expenses), and recoveries (collectively, “Claims”) to the extent that such
Claims arise out of, are based on, or result from (a) the Development,
Manufacture, storage, handling, Distribution, use, promotion, sale, offer for
sale, and importation of Products by Advenchen or its Affiliates, or its or
their sublicensees (other than EOS), or distributors (other than EOS), or
(b) the breach of any representation, warranty or covenant of Advenchen or its
Affiliates in this Agreement, or (c) the breach of any representations or
warranties made under Sections 11.2(b) and 11.2(g) notwithstanding that
Advenchen was unaware of the underlying facts that serve as a basis for breach;
or (d) the willful misconduct or negligent acts of Advenchen, its Affiliates, or
the officers, directors, employees, or agents of Advenchen or its Affiliates.
The foregoing indemnity obligation shall not apply to the extent that (i) the
EOS Indemnitees fail to comply with the indemnification procedures set forth in
Section 12.3 and Advenchen’s defense of the relevant Claims is prejudiced by
such failure, or (ii) any Claim arises from, is based on, or results from any
activity for which EOS is obligated to indemnify the Advenchen Indemnitees under
Section 12.2.

12.2 Indemnification by EOS. EOS shall defend, indemnify, and hold Advenchen and
Advenchen’s officers, directors, employees, and agents (the “Advenchen
Indemnitees”) harmless from and against any and all Claims to the extent that
such Claims arise out of, are based on, or result from (a) the Development,
Manufacture, storage, handling, Distribution, use, promotion, sale, offer for
sale, and importation of Products by EOS or its Affiliates, or its or their
sublicensees, or distributors, or (b) the breach of any representation, warranty
or covenant of EOS or its Affiliates set forth in this Agreement, or (c) the
willful misconduct or negligent acts of EOS or its Affiliates, or the officers,
directors, employees, or agents of EOS or its Affiliates. The foregoing
indemnity obligation shall not apply to the extent that (i) the Advenchen
Indemnitees fail to comply with the indemnification procedures set forth in
Section 12.3 and EOS’s defense of the relevant Claims is prejudiced by such
failure, or (ii) any Claim arises from, is based on, or results from any
activity for which Advenchen is obligated to indemnify the EOS Indemnitees under
Section 12.1.

 

29.



--------------------------------------------------------------------------------

12.3 Indemnification Procedures. The Party claiming indemnity under this
Article 12 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) in a reasonably timely
manner after learning of such Claim. The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance, at the Indemnifying Party’s
expense, in connection with the defense of the claim for which indemnity is
being sought. The Indemnified Party may participate in and monitor such defense
with counsel of its own choosing at its sole expense; provided, however, the
Indemnifying Party shall have the right to assume and conduct the defense of the
claim with counsel of its choice. The Indemnifying Party shall not settle any
claim without the prior written consent of the Indemnified Party, not to be
unreasonably withheld, unless the settlement involves only the payment of money.
So long as the Indemnifying Party is actively defending the claim in good faith,
the Indemnified Party shall not settle any such claim without the prior written
consent of the Indemnifying Party. If the Indemnifying Party does not assume and
conduct the defense of the claim as provided above, (a) the Indemnified Party
may defend against, and consent to the entry of any judgment or enter into any
settlement with respect to the claim in any manner the Indemnified Party may
deem reasonably appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(b) the Indemnifying Party will remain responsible to indemnify the Indemnified
Party as provided in this Article 12.

12.4 Limitations of Liability.

(a) Limitation of Liability for Certain Breaches By Advenchen. SOLELY WITH
RESPECT TO A BREACH OF SECTION 12.1(C) ABOVE, ADVENCHEN WILL NOT BE LIABLE UNDER
THIS AGREEMENT TO EOS FOR ANY AMOUNTS IN EXCESS OF AN AMOUNT EQUAL TO THE
AGGREGATE AMOUNTS ACTUALLY PAID BY EOS TO ADVENCHEN HEREUNDER AS OF THE DATE EOS
PROVIDES WRITTEN NOTICE TO ADVENCHEN OF A CLAIM FOR LIABILITY UNDER
SECTION 12.1(C); PROVIDED THAT ADVENCHEN SHALL ONLY BE OBLIGATED TO INITIALLY
PAY *** PERCENT (***%) OF THE AMOUNT SET FORTH IN THE CLAIM SUBMITTED BY EOS
PURSUANT TO SECTION 12.3, WITH THE REMAINDER OF THE AMOUNT SUBJECT TO A CREDIT
GRANTED TO EOS AGAINST ANY PAYMENTS DUE TO ADVENCHEN UNDER THIS AGREEMENT
SUBSEQUENT TO THE DATE OF WRITTEN NOTICE. FOR AVOIDANCE OF DOUBT, THE FOREGOING
LIMITATION OF LIABILITY SHALL NOT APPLY TO ANY OTHER CLAIMS UNDER THIS
SECTION 12 (INCLUDING SECTION 12.1(B)) OR OTHERWISE.

(b) General Limitations. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 12.4(B) IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 12.1 OR 12.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF CONFIDENTIALITY OBLIGATIONS IN ARTICLE 13.

 

30.



--------------------------------------------------------------------------------

12.5 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated at all times during which any Product is being clinically
tested in human subjects or commercially distributed or sold by such Party. It
is understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 12. Each Party shall provide the other Party with written evidence
of such insurance upon request. Each Party shall provide the other Party with
written notice at least thirty (30) days prior to the cancellation, non-renewal
or material change in such insurance or self-insurance which materially
adversely affects the rights of the other Party hereunder.

ARTICLE 13

CONFIDENTIALITY

13.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties during a period that is
the longer of (i) the Term, or (ii) *** (***) years from the Effective Date,
each Party agrees that it shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than as provided for
in this Agreement any Confidential Information furnished to it by the other
Party pursuant to this Agreement except for that portion of such information or
materials that the receiving Party can demonstrate by competent written proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party or its Affiliate by a Third Party who
has a legal right to make such disclosure; or

(e) was independently discovered or developed by the receiving Party or its
Affiliate without the aid, application, or use of the disclosing Party’s
Confidential Information, as evidenced by a contemporaneous writing.

13.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following situations:

(a) prosecuting or defending litigation;

 

31.



--------------------------------------------------------------------------------

(b) complying with applicable Laws;

(c) regulatory filings with the Securities and Exchange Commission or other
relevant exchange on which such Party is listed;

(d) filings with Regulatory Authorities for Regulatory Approval;

(e) disclosure to its employees, agents, consultants, and any bona fide Third
Party potential (sub)-licensees (including potential Third Party contract
manufacturers and other licensees or collaborators) only on a need-to-know basis
and solely as necessary in connection with the performance of or as otherwise
contemplated by this Agreement, provided that in each case the recipient of such
Confidential Information must agree to be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article 13 prior to any such disclosure; and

(f) disclosure of the material terms of this Agreement to any bona fide
potential investor, investment banker, acquiror, merger partner, licensees,
sublicensees or other potential or actual financial or commercial partner;
provided that in connection with such disclosure, the disclosing Party shall use
all reasonable efforts to inform each recipient of the confidential nature of
such Confidential Information and cause each recipient of such Confidential
Information to treat such Confidential Information as confidential.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to clause (a)
through (d) of this Section 13.2, it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use diligent
efforts to secure confidential treatment of such information. In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. Each Party will be responsible for any acts or omissions
of any Third Party to which such Party discloses Confidential Information in
accordance with this Section 13.2.

13.3 Publicity. Neither Party shall issue any press release or other publicity
materials, or make any public presentation with respect to the terms or
conditions of, this Agreement or the programs or efforts being conducted by the
other Party hereunder, in each case without the prior written consent of the
other Party. This restriction shall not apply to any future disclosures required
by law or regulation, including as may be required in connection with any
filings made with, or by the requirements of the securities exchange on which
such Party’s securities are traded; provided, that the disclosing Party (i) use
all reasonable efforts to inform the other Party at least three (3) business
days prior to making any such disclosures and cooperate with the other Party in
seeking a protective order or other appropriate remedy (including redaction),
and (ii) whenever possible, request confidential treatment of such information.
In addition, where required by Law of the applicable securities exchange upon
which a Party may be listed, such Party shall have the right to make a press
release announcing the achievement of each milestone under this Agreement as it
is achieved, and the achievements of Regulatory Approvals in the Licensed
Territory as they occur, subject only to the review procedure set forth in the
preceding sentence. In relation to the other Party’s review of such an
announcement, such other Party may make specific, reasonable comments on such
proposed press release within the prescribed time for commentary, but shall not
withhold its consent to disclosure of the information that the

 

32.



--------------------------------------------------------------------------------

relevant milestone has been achieved and triggered a payment hereunder. Neither
Party shall be required to seek the permission of the other Party to repeat any
information regarding the terms of this Agreement that has already been publicly
disclosed by such Party, or by the other Party, in accordance with this
Section 13.3.

13.4 Publications.

(a) Any proposed written publications (including slide presentations at industry
events) relating to a Product in the custody or control of Advenchen shall
require the written consent of EOS prior to their release; provided, that the
foregoing shall not apply to information which is not of a scientific or
technical nature and which is in the public domain or any public disclosures
required by law or governmental regulation or by the rules of any recognized
stock exchange or quotation system.

(b) Notwithstanding any other provisions of this Agreement, each Party and/or
any of their Affiliates shall have the right to disclose, publish and have
published the existence of, and the results from, any clinical trials conducted
under or related to the subject matter of this Agreement in accordance with its
standard policies; provided, however, that such Party or the applicable
Affiliate shall, wherever practicable, provide the other Party a reasonable
opportunity to review in advance any such disclosure or publication and will
reasonably consider any comments thereon provided by such other Party.

ARTICLE 14

TERM AND TERMINATION

14.1 Term. This Agreement shall (subject to Section 17.8) become effective on
the Effective Date and, unless earlier terminated pursuant to this Article 14,
shall remain in effect, on a Product-by-Product basis and on a
country-by-country basis, until the expiration of the Royalty Term of such
Product in such country.

14.2 Early Termination.

(a) Unilateral Termination by EOS Prior to ***. Prior to *** in the Licensed
Territory, EOS shall have the right to terminate this Agreement, for any or no
reason upon *** (***) days’ written notice, either (i) in its entirety, or
(ii) country by country.

(b) Unilateral Termination by EOS After ***. Effective only after ***, EOS shall
have the right to terminate this Agreement, for any or no reason, upon *** (***)
days’ written notice to Advenchen, either (i) in its entirety, or (ii) country
by country; provided, that no termination under this Section 14.2(b) shall
become effective prior to the *** of such *** in the relevant country(ies).

(c) Unilateral Termination by EOS for ***. Effective only after the ***, EOS
shall have the right to terminate this Agreement in its entirety or country by
country upon *** (***) days’ written notice to Advenchen, if EOS determines in
good faith that *** of the Product under this Agreement in its entirety or
country by country is and will not be ***;

 

33.



--------------------------------------------------------------------------------

provided, that no such termination shall become effective prior to (i) the ***
of the *** in any country in the Licensed Territory, or (ii) *** (***) months
following the *** in any country in the Licensed Territory in the case where an
applicable Law of any Governmental Authority results in a *** of the Product
which is not likely to abate before the *** of the *** in any country in the
Licensed Territory. The determination of *** and *** under this Section 14.2(c)
shall be made on the basis of Commercially Reasonable Efforts and taking into
account financial projections suitable to support *** of the Product on the
terms set forth in this Agreement.

14.3 Termination for Breach. Advenchen shall have the right to terminate this
Agreement upon written notice to EOS for material breach by EOS of its
obligations under this Agreement if, after receiving written notice identifying
such material breach, EOS fails to cure such material breach within ninety
(90) days from the date of such notice (or within sixty (60) days’ notice in the
event such breach is solely based upon EOS’s failure to pay any undisputed
amounts due Advenchen hereunder). EOS shall have the right to terminate this
Agreement upon written notice to Advenchen for material breach by Advenchen of
its obligations under this Agreement if, after receiving written notice
identifying such material breach, Advenchen fails to cure such breach within
ninety (90) days from the date of such notice (or within sixty (60) days’ notice
in the event such breach is solely based upon Advenchen’s failure to pay or
credit any undisputed amounts due EOS hereunder).

14.4 Unilateral Termination by Advenchen for Failure to Develop. Prior to First
Commercial Sale in the Licensed Territory, Advenchen shall have the right to
terminate this Agreement upon written notice to EOS in the event that EOS fails
to conduct any Development (as reasonably evidenced by written documentation)
during a consecutive *** (***) month period, if, after receiving written notice
identifying such failure, EOS is unable to demonstrate within thirty (30) days
from the date of such notice, to Advenchen’s reasonable satisfaction, that it
has in fact conducted Development during such period.

14.5 Termination for Safety. EOS shall have the right to terminate this
Agreement with at least thirty (30) days written notice at any time (a) if
senior executives responsible for EOS’s Pharmacoviligence and Clinical Science
functions determine in good faith and in consideration of Commercially
Reasonable Efforts that the risk/benefit profile of the Product is such that the
Product cannot continue to be Developed or administered to patients safely (and
not for commercial reasons), or (b) upon the occurrence of serious adverse
events related to the use of Product that cause EOS to reasonably conclude that
the continued use of Product by patients will result in patients being exposed
to a product in which the risks outweigh the benefits. Upon any such
termination, the Parties shall reasonably cooperate with each other in the
wind-down and/or, if applicable, transition of all the activities from EOS to
Advenchen, or such Third Party designated by Advenchen, and the provisions of
Section 14.7(a) and (b) shall apply.

14.6 Continuing Rights of Commercialization Sublicensees. Upon any termination
of any license rights granted to EOS under this Agreement, each sublicense
previously granted by EOS or any of its Affiliates under such license rights to
any Commercialization Sublicensee shall remain in effect and shall become a
direct license or sublicense, as the case may be, of such rights by Advenchen to
such Commercialization Sublicensee, subject to the Commercialization Sublicensee
agreeing in writing to assume SOS’s terms, conditions and obligations to
Advenchen under this Agreement as they pertain to the sublicensed rights.

 

34.



--------------------------------------------------------------------------------

14.7 Effect of Termination for EOS. The following provisions shall apply if
(i) EOS terminates this Agreement in its entirety or with respect to certain
countries pursuant to Section 14.2(a), (b), or (c), or (ii) Advenchen terminates
this Agreement in its entirety under Section 14.3 due to EOS’s material uncured
breach, and following a final, non-appealable judgment pursuant to Section 16.4
of EOS’s material breach of this Agreement (unless EOS in writing does not
dispute Advenchen’s determination of EOS’s material breach):

(a) Outstanding Obligations. EOS shall be responsible for any outstanding
payment obligations of EOS that existed or accrued prior to the effective date
of termination with respect to the terminated countries.

(b) Right of First Negotiation. Advenchen will have a right of first
negotiation, exercisable by written notice to EOS at any time within *** (***)
days of such termination, (i) to obtain a worldwide, exclusive, royalty-bearing
license, with the right to sublicense, under the EOS Patents, to Develop,
Manufacture, make, have made, use, sell, have sold, offer for sale and import
the Product, and (ii) to receive copies of all EOS Development Documentation
and, to the extent permitted by applicable Laws, obtain an agreement by EOS to
transfer and assign to Advenchen all Regulatory Materials, Regulatory Approvals,
and related data relating to Products throughout the Licensed Territory or in
the terminated countries, as applicable, as and to the extent owned or
Controlled by EOS, each of (i) and (ii) on commercially reasonable terms to be
negotiated in good faith by the Parties for up to an additional ninety (90) days
following exercise of such right of first negotiation.

(c) Termination of Licenses. For clarity, upon any termination of this Agreement
by EOS under Section 14.2(a), (b), or (c), or by Advenchen under Section 14.3,
the licenses granted to EOS under this Agreement for such terminated
country(ies) shall terminate.

(d) Partial Termination. In the event of a termination by EOS under
Section 14.2(a), (b), or (c) for a particular country, such country shall be
deemed excluded from the definition of Licensed Territory.

14.8 Effect of Termination for Advenchen. If EOS has the right to terminate this
Agreement pursuant to Section 14.3 and elects not to exercise such right, then,
in addition to any other rights and obligations under Section 14.3 or otherwise
under this Agreement with respect to such termination, Advenchen shall continue
to be liable to EOS for any uncured material breach, and EOS shall be entitled
to pursue all legal and equitable remedies arising from such material breach
that are available to it. Following a final, non-appealable judgment pursuant to
Section 16.4 (unless Advenchen in writing does not dispute EOS’s determination
of Advenchen’s material breach), of Advenchen’s material breach of this
Agreement, EOS may elect, in lieu of receiving a payment of such damages from
Advenchen, to offset EOS’s future payment obligations to Advenchen under this
Agreement by the amount of damages determined and awarded to EOS pursuant to
Section 16.4 (or agreed to in writing by the Parties pursuant to Section 16.2).

 

35.



--------------------------------------------------------------------------------

14.9 Rights in Bankruptcy.

(a) EOS Bankruptcy Events. If EOS becomes insolvent, executes an assignment for
the benefit of creditors, ceases operations, dissolves or becomes subject to
bankruptcy or receivership proceedings, to the extent permitted by Law, this
Agreement shall automatically terminate and all rights, including intellectual
property and patent rights granted to EOS, shall automatically revert to
Advenchen. To the extent reasonably possible, EOS shall notify Advenchen prior
to becoming insolvent, executing an assignment for the benefit of credits,
ceasing operations, dissolving, or becoming subject to bankruptcy or
receivership proceedings, and Advenchen shall have the right to immediately
terminate the Agreement and retain all intellectual property rights, including
rights in the Advenchen patents.

(b) Advenchen Bankruptcy Events. All rights and licenses granted under or
pursuant to this Agreement by Advenchen are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that EOS, as the licensee of such rights
under this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against Advenchen
under the U.S. Bankruptcy Code, EOS shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in EOS’s
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon EOS’s written request therefor, unless Advenchen
elects to continue to perform all of its obligations under this Agreement or
(b) if not delivered under clause (a), following the rejection of this Agreement
by Advenchen upon written request therefor by EOS.

14.10 Survival. The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified in the applicable
Section or, if no time is specified, indefinitely: Articles 1, 8 (solely with
respect to payments that are due as of the effective date of such expiration or
termination, or that become due in connection with such expiration or
termination), 9, 11, 12, 13, 16 and 17, and Sections 10.1, 14.6, 14.7, 14.8,
14.9 and 14.10. Termination or expiration of this Agreement for any reason shall
not release a Party from any liability or obligation that already has accrued
prior to such expiration or termination, nor affect the survival of any
provision hereto to the extent it is expressly stated to survive such
termination.

ARTICLE 15

EXPANDED FIELD

15.1 Right of First Negotiation. Advenchen hereby grants, and shall cause each
of its Affiliates to grant, to EOS an exclusive right of first negotiation
(ROFN) with respect to the Expanded Field Assets (e.g., a right to Develop
and/or Commercialize a Product for an indication not included in the Field). No
later than six (6) months from the Effective Date, Advenchen will provide EOS
all information and documents it has in its possession regarding the Expanded
Field Assets. EOS shall have thirty (30) days from the receipt of such
information and

 

36.



--------------------------------------------------------------------------------

documents (or seven (7) months from the Effective Date, whichever is later) to
determine if it is interested in licensing in the Expanded Field, and to provide
written notice to Advenchen of its intention to negotiate a license in good
faith (“ROFN Notice”). If EOS determines that it is not interested in licensing
the Expanded Field Assets or does not provide the ROFN Notice in the required
time, then Advenchen is free to negotiate an agreement with a Third Party
without any further obligation to EOS, other than those provided in
Section 15.4. However, if EOS gives the ROFN Notice indicating its intention to
negotiate for the rights in the Expanded Field, the Parties shall have ninety
(90) days from the ROFN Notice to reach an agreement with respect to the
Expanded Field Assets (“ROFN Period”). If no agreement is reached, and both
Parties have not agreed to an extension of time to the ROFN Period, then
Advenchen is free to negotiate with Third Parties without any further obligation
to EOS (other than those provided in Section 15.4). However, in no event shall
Advenchen give a Third Party more favorable terms than what EOS has offered for
the Expanded Field Assets.

15.2 Maintenance of Expanded Field Assets. Prior to the expiration or
termination of the ROFN Period, Advenchen agrees to, and to cause each of its
applicable Affiliates to, take all reasonable actions (at Advenchen’s or its
Affiliates’ expense) to maintain and protect the applicable Expanded Field
Assets, including filing and maintaining patent applications in accordance with
applicable Laws and using reasonable measures to protect applicable trade
secrets. In the event that Advenchen determines, in good faith, to abandon or
otherwise forego maintenance any material Expanded Field Asset before the
expiration or termination of the ROFN Period, Advenchen shall first provide EOS
with written notice of such determination within a period of time reasonably
necessary to allow EOS to determine whether it would like to obtain an interest
in such Expanded Field Asset.

15.3 No Third Party Collaboration. Prior to expiration or termination of the
ROFN Period, Advenchen shall not sell, transfer, dispose of, enter into a Third
Party Collaboration with respect to or grant or permit to exist any encumbrance
(including any security interests, liens or licenses) on any of the applicable
Expanded Field Assets.

15.4 Competitive Sales. Advenchen shall pay to EOS, on a quarterly basis, a
running royalty equal to *** percent (***%) of net Competitive Sales in the
Licensed Territory made under a Third Party agreement for the Expanded Field
Assets. Advenchen will maintain complete and accurate records in sufficient
detail to permit EOS to confirm the accuracy of the calculation of royalty
payments under this Section 15.4. “Competitive Sales” means sales of a Product
in the Expanded Field which give rise to off-label uses that are within the
Field, whereby such sales have a market share of at least *** percent (***%) of
the market (in units) for the Product in a given country (as reasonably
demonstrated by EOS, Advenchen’s or its authorized sublicensees’ sales data, or
any reputable Third Party market source).

ARTICLE 16

DISPUTE RESOLUTION

16.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes

 

37.



--------------------------------------------------------------------------------

arising under this Agreement in an expedient manner by mutual cooperation and
without resort to litigation. To accomplish this objective, the Parties agree to
follow the procedures set forth in this Article 16 to resolve any controversy or
claim arising out of, relating to or in connection with any provision of this
Agreement, if and when a dispute arises under this Agreement.

16.2 Early Resolution By the Parties. With respect to all disputes arising
between the Parties, including, without limitation, any alleged failure to
perform, or breach of, this Agreement, or any issue relating to the
interpretation or application of this Agreement, if the Parties are unable to
resolve such dispute within thirty (30) days after such dispute is first
identified by either Party in writing to the other, the Parties shall refer such
dispute to the Designated Executive for each Party for attempted resolution by
good faith negotiations within thirty (30) days after such notice is received.
With respect to any dispute regarding an alleged material breach of this
Agreement and termination under this Section 16.2, if such dispute is not
resolved by such Designated Executives within such period, then either Party may
submit such dispute to binding arbitration in accordance with Section 16.4.

16.3 Injunctive Relief. Nothing herein may prevent either Party from seeking a
preliminary injunction or temporary restraint order in order to prevent any
Confidential Information from being disclosed without appropriate authorization
under this Agreement.

16.4 Arbitration. Any and all disputes arising out of our in connection with
this Agreement shall be finally resolved by arbitration in accordance with the
Rules of Arbitration of the International Chamber of Commerce before an Arbitral
Tribunal of three (3) arbitrators. Each Party shall nominate one (1) arbitrator
for confirmation, with the third arbitrator to be jointly nominated by the two
co-arbitrators within thirty (30) days of the confirmation of the second
arbitrator. If the two co-arbitrators do not nominate the third arbitrator
within that period, then the third arbitrator shall be appointed by the ICC
Court. All the arbitrators must be lawyers and fluent in English. The
arbitration proceedings shall take place in Zurich (Switzerland) and shall be
conducted in the English language, without prejudice to the Parties’ right to
deposit documentation in Italian or in any other foreign language, provided that
any of the said documents is accompanied by the relevant translation into
English, as well as to be heard and/or have their witnesses examined in their
native language, with direct audio recording and subsequent transcription and
translation into English of the said deposition or witness deposition. The
arbitral award shall be drafted in English. The Arbitral Tribunal’s award shall
be final and binding and enforceable in any court of competent jurisdiction.

ARTICLE 17

MISCELLANEOUS

17.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior and contemporaneous agreements
and understandings between the Parties with respect to the subject matter
hereof; provided, that the Confidentiality Disclosure Agreement between the
Parties dated November 27, 2007, shall continue in full force and effect in
accordance with its

 

38.



--------------------------------------------------------------------------------

terms. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

17.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, war, civil commotion,
terrorist act, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe, and failure of plant or
machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances). If a force majeure
persists for more than ninety (90) days, then the Parties will discuss in good
faith the modification of the Parties’ obligations under this Agreement in order
to mitigate the delays caused by such force majeure.

17.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 17.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) business days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to Advenchen:  

Advenchen Laboratories LLC

9135 Reseda Boulevard, Suite 238

Northridge, California 91324

USA

Attn: Dr. Paul Chen

Fax: (626) 608-0397

 

If to EOS:  

Ethical Oncology Science S.p.A.

Via Monte di Pieta, 1/A

20121 Milan

Italy

Attn: Dr. Silvano Spinelli

Fax: +39 02 87391617

17.4 No Strict Construction; Headings. This Agreement has been prepared jointly
and shall not be strictly construed against either Party. Ambiguities, if any,
in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have

 

39.



--------------------------------------------------------------------------------

authored the ambiguous provision. The headings of each Article and Section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section. Except where the context otherwise requires, the
use of any gender shall be applicable to all genders, and the word “or” is used
in the inclusive sense (and/or). The term “including” as used herein means
including, without limiting the generality of any description preceding such
term.

17.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to Affiliates or to a successor to substantially all of the business of
such Party to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction. Any successor or assignee of rights and/or
obligations permitted hereunder shall, in writing to the other Party, expressly
assume performance of such rights and/or obligations. The Advenchen Technology,
in the case of Advenchen as assignor or transferor, or the EOS Technology, in
the case of EOS as assignor or transferor, shall exclude any Patents and
Information (a) Controlled by any permitted assignee or transferee prior to the
effective date of such assignment or transfer of this Agreement to such assignee
or transferee and (b) not developed in connection with any Product. Any
permitted assignment shall be binding on the successors of the assigning Party.
Any assignment or attempted assignment by either Party in violation of the terms
of this Section 17.5 shall be null, void and of no legal effect.

17.6 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall otherwise cause its Affiliates to comply with the
provisions of this Agreement. Any breach by a Party’s Affiliate of any of such
Party’s obligations under this Agreement shall be deemed a breach by such Party,
and the other Party may proceed directly against such Party without any
obligation to first proceed against such Party’s Affiliate.

17.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

17.8 HSR Filing. Each of EOS and Advenchen agrees to prepare and make
appropriate filings as necessary under the HSR Act relating to this Agreement
and the transactions contemplated hereby as soon as reasonably practicable after
the Effective Date (the “HSR Filing Date”). The Parties agree to cooperate in
the antitrust clearance process and to furnish promptly to the Federal Trade
Commission (FTC), the Antitrust Division of the Department of Justice and any
other agency or authority, any information reasonably requested by them in
connection with such filings. Other than the provisions of this Section 17.8 and
Articles 13 and 16, the rights and obligations of the Parties under this
Agreement shall not become effective until the waiting period provided by the
HSR Act shall have terminated or expired without any action by any government
agency or challenge to the transaction (the date of such termination or
expiration shall be the “Approval Date” of this Agreement). Upon the occurrence
of the Approval Date, if applicable, all provisions of this Agreement shall
become effective automatically without the need for further action by the
Parties. In the event that

 

40.



--------------------------------------------------------------------------------

antitrust clearance from the FTC and Antitrust Division of the Department of
Justice is not obtained within ninety (90) days after the HSR Filing Date, or
such other date as the Parties may mutually agree, this Agreement maybe
terminated by either Party. In the event a provision of this Agreement needs to
be deleted or substantially revised in order to obtain regulatory clearance of
this transaction, the Parties will negotiate in good faith in accordance with
Section 17.9.

17.9 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

17.10 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

17.11 Independent Contractors. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Advenchen
and EOS is that of independent contractors and neither Party shall have the
power to bind or obligate the other Party in any manner, other than as may be
expressly set forth in this Agreement. Nothing herein shall be construed to
create the relationship of partners, principal and agent, or joint-venture
partners between the Parties.

17.12 English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. This Agreement, including any
claim or dispute arising out of or related to the interpretation, performance or
termination thereof, shall be governed by and construed under the laws of the
State of California, without giving effect to any choice of law principles that
would require the application of the laws of a different state.

17.13 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall be
binding upon the delivery by each Party of an executed signature page to the
other Party, which may include by facsimile transmission.

[Signature Page Follows]

 

41.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

ETHICAL ONCOLOGY SCIENCE S.P.A.     ADVENCHEN LABORATORIES LLC By:  

/s/ Silvano Spinelli

    By:  

/s/ Paul Chen

Name:   Dr. Silvano Spinelli     Name:   Dr. Paul Chen Title:   Chief Executive
Officer     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A-1

ADVENCHEN KNOW-HOW

 

1. Copies of all file histories and related documentation (including attorney
files) for the Patents identified in Exhibit C.

 

2. The synthetic procedures (with experimental details and yields for each step)
used to prepare the batches of the Compound that have been used to perform in
vivo anti-tumor activity studies. The level of information should be similar to
what is normally expected for a publication in a peer reviewed Journal.

 

3. Detailed description of the analytical procedures used to characterize the
batches of the Compound that have been used to perform in vivo anti-tumor
activity studies. The level of information should be sufficient to transfer the
methodology to another testing laboratory.

 

4. Description of the synthetic procedures explored during the process
optimization for the preparation of the Compound (description in this case can
be a summary of findings) and conclusions summarizing the rationale behind the
selection of the current process.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

ADVENCHEN KNOW-HOW

 

1. The complete description, on the highest scale, of the most advanced
synthetic process used to prepare the preclinical batches including:

 

  •   all the experimental details and yields for each step;

 

  •   the description of the salt formation step;

 

  •   any analytical control or specification for reagents, raw materials, and
intermediates; and

 

  •   any process control and related analytical method;

in order to allow EOS to be able to discuss in the regulatory documentation the
differences between previous and the GMP batches.

 

2. Stability data on the Compound either as a salt or as a free base (or both if
available) including:

 

  •   a description or a reference to the analytical methods used;

 

  •   a complete description of the immediate packaging material used; and

 

  •   the storage conditions and the time point tested.

 

3. Preliminary information gathered on the structure of the possible impurities
if any.

 

4. The polymorph screening study and all experimental data relative to the
existence of different polymorphs for the Compound as free base or as salt.

 

5. The salt screening study in support to the selection of the final salt form
including:

 

  •   the counter-ions investigated;

 

  •   the solvent systems for the formation of solid/crystalline material;

 

  •   the analytical characterization (purity, stoichiometry, hygroscopicity,
X-ray, etc.); and

 

  •   any stability and solubility data.

 

6. Pharmaceutical forms:

 

  •   complete description of the pharmaceutical forms administered to the
animals in the in vivo studies (antitumor and pharmacokinetics);

 

  •   results for solubility screening if any; and

 

2.



--------------------------------------------------------------------------------

  •   any preliminary pharmaceutical development studies.

 

7. In vivo pharmacology and pharmacokinetics studies:

 

  •   list of studies performed as of the effective date; and

 

  •   summary study reports (non-QC final drafts are acceptable). The level of
information should be similar to what is normally expected for a publication in
a peer reviewed Journal.

 

3.



--------------------------------------------------------------------------------

EXHIBIT B

ADVENCHEN MATERIALS

NONE

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

ADVENCHEN PATENTS

 

Invention Title

   Case No.    Application
No.    Patent
No.   

Country

   Effe. Date    Issue
Date

Spiro Substituted Compounds As Angiogenesis Inhibitors

      60/894,693       United States of America    March 14, 2007   

Spiro Substituted Compounds As Angiogenesis Inhibitors

      60/941,699       United States of America    June 4, 2007   

Spiro Substituted Compounds As Angiogenesis Inhibitors

      12/036,245       United States of America    February 23, 2008   

Spiro Substituted Compounds As Angiogenesis Inhibitors

      PCT/US08/54817       PCT    February 24, 2008   

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

PRODUCT DESCRIPTION

The compound
6-(7-((1-Aminocyclopropyl)methoxy)-6-methoxyquinolin-4-yloxy)-N-methyl-
1-naphthamide having the following chemical structure (I):

 

LOGO [g627388img01.jpg]

its salts with pharmaceutically acceptable salts, including but not limiting to
the hydrochloride salt and the citrate salt, and pharmaceutical compositions
containing the above compounds.

 

D-1-1



--------------------------------------------------------------------------------

FIRST AMENDMENT

First Amendment, dated as of April 13, 2010 (the “Amendment Effective Date”)
(this “Amendment”), to the Development and Commercialization Agreement entered
into as of October 24, 2008 (the “Agreement”) between Advenchen Laboratories LLC
(“Advenchen”) and Ethical Oncology Science S.P.A. (“EOS”).

RECITALS

WHEREAS, EOS and Advenchen are parties to the Agreement; and

WHEREAS, Advenchen and EOS wish to amend the Agreement in certain respects.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration EOS and Advenchen agree as follows:

ARTICLE 1

DEFINED TERMS

SECTION 1.01 Capitalized Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed thereto in the Agreement.

ARTICLE 2

AMENDMENTS TO AGREEMENT

SECTION 2.01 Amendments. The Agreement is hereby amended as follows:

(a) Section 1.1. Section 1.1 of the Agreement is hereby deleted in its entirety
and replaced by “Intentionally Left Blank”.

(b) Advenchen Patent. The definition of Advenchen Patent set forth in
Section 1.6 of the Agreement is hereby amended in full to read as follows:

“Advenchen Patent” means any Patent covering the Development, Manufacture (other
than of intermediates covered by Exhibit F), use, sale, offer for sale, having
sold, Distribution, import, or any other Commercialization of the Product
that (a) is Controlled by Advenchen or its Affiliates as of the Effective Date
or at any time during the Term, and (b) would, but for the license granted by
Advenchen hereunder, be infringed by the Development, Manufacture, use,
sale, offer for sale, having sold, Distribution, import, or any other
Commercialization of the Product by or on behalf of EOS or its sublicensee(s) in
the Field or the Expanded



--------------------------------------------------------------------------------

Field (as applicable). Advenchen Patents shall include without limitation
(i) those Patents listed on Exhibit C, and (ii) any patent issuing from an
application claiming priority thereto or otherwise continuing therefrom.

(c) Competing Product. The definition of Competing Product set forth in
Section 1.16 of the Agreement is hereby amended in full to read as follows:

 

  “1.16 “Competing Product” means:

 

  (i) A chemical compound comprised by the general formula of the patent
applications listed in Exhibit C, including any patent issuing from an
application claiming priority thereto or otherwise continuing therefrom,
including, but not limited to, reissues, substitutions, confirmations,
registrations, validations, re-examinations, additions, continuations, continued
prosecution applications, continuations-in-part or divisions.

Subject to clause (i), a “Competing Product” shall not mean the chemical
compounds comprised by the general formula of the patent applications listed in
Exhibit E List 1 and its corresponding national phase patent applications,
including any patent issuing from an application claiming priority thereto or
otherwise continuing therefrom, including, but not limited to, reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, and divisions (the “E List 1 Patents”); nor the chemical
compounds which are the subject of the patent applications listed in Exhibit E
List 2, and their corresponding national phase patent applications, reissues,
substitutions, confirmations, registrations, validations, re-examinations,
additions, continuations, continued prosecution applications,
continuations-in-part, and divisions.”

(d) Notional Amount/E List 1 Products. Article I of the Agreement is hereby
amended by adding the following definitions thereto:

“1.77 “Notional Amount” means (i) if the Milestone as set forth in
Section 8.2(a)(i) has been paid, an amount equal to the interest that would
accrue on a principal balance of $*** at an interest rate of ***% per annum
commencing on the date of payment of such 8.2 (a)(i) milestone, plus (ii) if the
Milestone set forth in Section 8.2(a)(ii) has been paid, an amount equal to the
interest that would accrue on an additional principal balance of $*** at an
interest rate of ***% per annum commencing on the date of payment of such
8.2(a)(ii) milestone plus (iii) if the Milestone set forth in
Section 8.2(a)(iii) has been paid, an amount equal to the interest that would
accrue on an additional principal balance of $*** at an interest rate of***% per
annum commencing on the date of payment of such 8.2 (a)(iii) milestone plus
(iv) if the Milestone set forth in Section 8.2(a)(iv) has been paid, an amount
equal to the interest that would accrue on an additional principal balance of
$***at an interest rate of ***% per annum commencing on the date of payment of
such 8.2 (a)(iv) milestone.”

 

2



--------------------------------------------------------------------------------

“1.78 “E List 1 Products” means each compound or product covered by the E List 1
Patents.”

(e) Section 2.4. Section 2.4 of the Agreement is hereby amended in full to read
as follows:

“2.4 Non-Blocking Know-How License to EOS. Subject to the terms and conditions
of this Agreement, Advenchen hereby grants, and shall cause its Affiliates to
grant, EOS and its Affiliates a non-exclusive, royalty-free license, with the
right to sublicense as provided in Section 2.1(b), the processes and
intermediates listed in Exhibit F for the purpose of exercising the rights under
Section 2.1.”

(f) Section 8.2. Section 8.2(a) of the Agreement is hereby amended in full to
read as follows:

“8.2 Development Milestone Payments.

(a) Payment Terms. EOS or its applicable sublicensees shall make milestone
payments to Advenchen based on achievement of certain milestone events for the
Product as set forth in this Section 8.2, in partial consideration for the prior
cost of developing the Product. EOS or its applicable sublicensees shall pay to
Advenchen the amounts set forth below within *** (***) days after receipt of
Advenchen’s invoice following the achievement of the corresponding milestone
event; provided, however, that with respect to the payments due under Sections
(v), (vii) and (viii) below, EOS or its applicable sublicensee shall not be
obligated to make the payment until the procedure set forth in Section 8.2(b) is
completed. Each milestone payment by EOS or its applicable sublicensees to
Advenchen hereunder shall be payable only once, regardless of the number of
times achieved by the Products, and shall not be cumulative. Within fourteen
(14) days of the occurrence of each milestone event, EOS or its applicable
sublicensee shall provide written notice thereof to Advenchen.

 

Milestone Event

  

Milestone Payment

(i)

 

Upon ***

   $***USD

(ii)

 

Upon ***. For purposes of this milestone event, ***.

  

$***USD,

plus any Notional
Amount

(iii)

 

Upon***.

  

$***USD,


plus any Notional
Amount

(iv)

 

Upon ***.

  

$***USD,


plus any Notional
Amount

(v)

 

Upon ***.

  

$*** USD
(subject to
Section 8.2(b)),


plus any Notional
Amount

(vi)

 

Upon ***.

   $***USD

(vii)

 

Upon ***.

   $*** USD
(subject to
Section 8.2(b))

(viii)

 

Upon ***.

   $*** USD
(subject to
Section 8.2(b))

 

3



--------------------------------------------------------------------------------

(g) Section 8.5(b). Section 8.5(b) of the Agreement is hereby amended in full to
read as follows:

“(b) Removal of Milestone Payments or Sublicense Revenue Payments.
Notwithstanding the provisions of Sections 8.2, 8.3 and 8.5(a), upon the
execution date (the “Sublicense Date”) of an agreement between EOS and a
Commercialization Sublicensee, Section 8.5(a) above shall entirely replace all
the milestone payments to be made by EOS to Advenchen under Sections 8.2 and 8.3
which have not yet become due as of the Sublicense Date and EOS shall only be
required to pay to Advenchen the applicable percentage of the Sublicense Revenue
in accordance with Section 8.5(a). Accordingly, on and after the Sublicense
Date, (i) EOS shall have no obligation to provide any additional payments to
Advenchen under Section 8.2 or 8.3 of this Agreement and all of the terms under
Sections 8.2 and 8.3 shall have no further force or effect, and (ii) Advenchen,
on its behalf and on behalf of each of its Affiliates, will expressly waive any
and all rights to receive any milestone that may become due under Sections 8.2
and 8.3 after the date of such agreement instead receive the corresponding
percentage sublicense revenue under Section 8.5(a) from EOS. Within 45 days
after the Sublicense Date, EOS shall pay to Advenchen any unpaid Notional Amount
after which it shall be deemed to have been paid in full. Within 30 days after
the end of each of June and December from each commencing date, EOS shall pay to
Advenchen any unpaid Notional Amount (which amounts are non-refundable and not
deductible from any other payment required hereby).”

(h) Section 8.6. Section 8.6 of the Agreement is hereby deleted in its entirety
and replaced by “Intentionally Left Blank”.

(i) Article 15. Article 15 is hereby amended as follows:

(i) Section 15.1 Right of First Negotiation. Section 15.1 is hereby amended as
follows:

Section 15.1 is amended by adding the following sentence to the end thereof:

“Upon request by EOS made not more frequently than twice in any 12 month-period,
Advenchen will provide EOS with any additional information it has developed with
respect to the Expanded Field Assets; provided, that, such information is within
Advenchen’s Control and possession and was not received from a licensee or
subject to a confidentiality agreement.”

 

4



--------------------------------------------------------------------------------

(iii) E List 1 Product Sales. A new Section is hereby added to the end of
Article 15 as follows:

“15.5 E List 1 Product Sales. If the introduction or sales of one or more E List
1 Products reduce by ***% or more sales by EOS or its sublicensees of a Product,
then Advenchen shall pay to EOS***% of future royalties received by Advenchen or
its Affiliates with respect to such E List 1 Products. In any dispute regarding
this Section 15.5, EOS shall have the burden of proof of demonstrating such
reduction in sales.”

ARTICLE 3

AUTHORIZATIONS; CONDITIONS

SECTION 3.01 Due Authorization, Etc.. The execution, delivery and performance of
this Amendment have been duly authorized by all necessary action on the part of,
and duly executed and delivered by each of the Parties, and this Amendment is a
legal, valid and binding obligation of each of the Parties enforceable against
any Party in accordance with its terms, except as the enforcement thereof may be
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

SECTION 3.02 Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective as of the Amendment Effective Date.

SECTION 3.03 Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

SECTION 3.04 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUCTED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

SECTION 3.05 Effect of Amendment. The Parties hereto agree and acknowledge that
(i) nothing contained in this Amendment in any manner or respect limits or
terminates any of the provisions of the Agreement other than as expressly set
forth herein and (ii) the Agreement (as amended hereby) remains and continues in
full force and effect and is hereby ratified and reaffirmed in all respects.
Upon the effectiveness of this Amendment, each reference in the Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Agreement as amended hereby.

SECTION 3.06 Headings. Section headings in this Amendment are included herein
for convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

5



--------------------------------------------------------------------------------

ETHICAL ONCOLOGY SCIENCE, S.P.A. By:  

/s/ Silvano Spinelli

Name:   Dr. Silvano Spinelli Title:   Chief Executive Officer ADVENCHEN
LABORATORIES LLC By:  

/s/ Paul Chen

Name:   Dr. Paul Chen Title:   Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT E

EXCLUDING PATENTS

LIST 1

 

Application No.

 

Patent

No.

 

Country

 

File Date

 

Issue

Date

***

    ***   ***  

***

    ***   ***  

***

    ***   ***  

***

    ***   ***  

LIST 2

 

Application No.

 

Patent

No.

 

Country

 

File Date

 

Issue

Date

***

    ***   ***  

***

    ***   ***  

***

    ***   ***  

 

7



--------------------------------------------------------------------------------

EXHIBIT F

1. Method of producing the Compound by use of following chemistry process:

***

2. An intermediate compound according to the method 1 above that is selected
from the group consisting of:

***

 

8



--------------------------------------------------------------------------------

SECOND AMENDMENT

Second Amendment, dated as of July 30, 2012 (the “Amendment Effective Date”)
(this “Amendment”), to the Development and Commercialization Agreement entered
into as of October 24, 2008, as amended by the First Amendment thereto, dated as
of April 13, 2010 (the “Agreement”) between Advenchen Laboratories LLC
(“Advenchen”) and Ethical Oncology Science S.P.A. (“EOS”).

RECITALS

WHEREAS, EOS and Advenchen are parties to the Agreement; and

WHEREAS, Advenchen and EOS wish to amend the Agreement in certain respects.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration EOS and Advenchen agree as follows:

ARTICLE 1

DEFINED TERMS

SECTION 1.01 Capitalized Terms. Capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed thereto in the Agreement.

ARTICLE 2

AMENDMENTS TO AGREEMENT

SECTION 2.01 Amendments. The Agreement is hereby amended as follows:

(a) Subsequent Filing. Article I of the Agreement is hereby amended by adding
the following definition of Subsequent Filing:

“1.79 “Subsequent Filing” means a filing by EOS or any of its controlled
affiliates (it being understood that neither Advenchen nor any of its controlled
affiliates shall be affiliates of EOS) after the Amendment Effective Date of any
U.S. IND. or US. Clinical trial application for the Product submitted to the
U.S. FDA.”



--------------------------------------------------------------------------------

(b) Section 8.1 of the Agreement is hereby amended by changing the caption
thereof to read “Upfront Fees/Second Amendment Fees” and adding the following
after the last sentence thereof:

“EOS shall pay Advenchen (i) $*** no later than***, (ii) $*** by no later than
*** and (iii) $*** by no later than***. The payments referred to in subclauses
(i) through (iii) are referred to herein as the “Second Amendment Fees.” EOS
agrees that its failure to make a payment of a Second Amendment Fee when due
shall be deemed to be a material breach of this Agreement.” EOS agrees that
payment of the Second Amendment Fees shall not be considered a milestone payment
offset hereunder for the purposes of the definition of Sublicense Revenue.

(c) Section 8.2 (a) (i) and Section 8.2 (a) (ii). Sections 8.2 (a) (i) and
(ii) are hereby amended in full to read as follows:

 

“(i)

 

Upon the Subsequent Filing for the Product in the Field.

   $*** USD

(ii)

 

Upon ***. For purposes of this milestone event, ***. For the avoidance of doubt,
*** will trigger this milestone.

  

$*** USD,

plus any Notional Amount”

(d) Section 8.5. Section 8.5 of the Agreement is hereby amended in full to read
as follows:

“8.5 Sublicense Revenue.

(a) Payment Rates. Subject to the terms of Section 8.5(b), in the event that EOS
grants a sublicense to a Third Party under Section 2.1(b), EOS shall pay
Advenchen a portion of any Sublicense Revenues received by EOS under each
applicable sublicense as set forth below:

(i) Subject to the provisions of the proviso to subclause (ii) below, in the
event that the applicable sublicense is executed on or before the date of
completion of the first Phase 2 Clinical Trial for the Product in the Field by
EOS or any of its controlled affiliates (it being understood that neither
Advenchen nor any of its controlled affiliates shall be affiliates of EOS), EOS
shall pay Advenchen *** percent (*** %) of the Sublicense Revenue received from
the applicable sublicensee; or

(ii) In the event that the applicable sublicense is executed after the date of
completion of the first Phase 2 Clinical Trial for the Product in the Field by
EOS or any of its controlled affiliates (it being understood that neither
Advenchen nor any of its controlled affiliates shall be affiliates of EOS), EOS
shall pay Advenchen *** percent (***) of the Sublicense Revenue received from
the applicable sublicensee; provided, that, if EOS pays, at EOS’ sole
discretion, Advenchen, on or prior to ***, an additional payment of $*** ,
(which payment shall not be considered a milestone payment offset hereunder for
the purposes of the definition of Sublicense Revenue), then only this subclause
(ii) shall be applicable to any Sublicense Revenues covered by this Section 8.5.

 

2



--------------------------------------------------------------------------------

(iii) Subject to the terms of Section 9.1, for the avoidance of doubt, all
payments to Advenchen under this Section 8.5(a) (if any) shall only become due
and payable upon EOS’s actual receipt of the Sublicense Revenue from the
applicable sublicensee.”

(b) Removal of Milestone Payments or Sublicense Revenue Payments.
Notwithstanding the provisions of Sections 8.2 and 8.3, upon the execution date
(the “Sublicense Date”) of an agreement between EOS and a Commercialization
Sublicensee, Section 8.5(a) above shall entirely replace all the milestone
payments to be made by EOS to Advenchen under Sections 8.2 and 8.3 which have
not yet become due as of the Sublicense Date and EOS shall only be required to
pay to Advenchen the applicable percentage of the Sublicense Revenue in
accordance with Section 8.5(a). Accordingly, on and after the Sublicense Date,
(i) EOS shall have no obligation to provide any additional payments to Advenchen
under Section 8.2 or 8.3 of this Agreement and all of the terms under Sections
8.2 and 8.3 shall have no further force or effect, and (ii) Advenchen, on its
behalf and on behalf of each of its Affiliates, will expressly waive any and all
rights to receive any milestone that may become due under Sections 8.2 and 8.3
after the date of such agreement instead receive the corresponding percentage
sublicense revenue under Section 8.5(a) from EOS, except only as provided in the
next sentence with respect to Section 8.2 (i). Within *** days after the
Sublicense Date, EOS shall pay to Advenchen any unpaid Notional Amount after
which it shall be deemed to have been paid in full and shall pay the milestone
specified in Section 8.2 (i) if not paid prior thereto. Within *** days after
the end of each of June and December from each commencing date, EOS shall pay to
Advenchen any unpaid Notional Amount (which amounts are non-refundable and not
deductible from any other payment required hereby).”

ARTICLE 3

AUTHORIZATIONS; CONDITIONS

SECTION 3.01 Due Authorization, Etc.. The execution, delivery and performance of
this Amendment have been duly authorized by all necessary action on the part of,
and duly executed and delivered by each of the Parties, and this Amendment is a
legal, valid and binding obligation of each of the Parties enforceable against
any Party in accordance with its terms, except as the enforcement thereof may be
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

SECTION 3.02 Conditions Precedent to Effectiveness of Amendment. This Amendment
shall become effective as of the Amendment Effective Date.

SECTION 3.03 Execution in Counterparts. This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

 

3



--------------------------------------------------------------------------------

SECTION 3.04 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUCTED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.

SECTION 3.05 Effect of Amendment. The Parties hereto agree and acknowledge that
(i) nothing contained in this Amendment in any manner or respect limits or
terminates any of the provisions of the Agreement other than as expressly set
forth herein and (ii) the Agreement (as amended hereby) remains and continues in
full force and effect and is hereby ratified and reaffirmed in all respects.
Upon the effectiveness of this Amendment, each reference in the Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Agreement as amended hereby.

SECTION 3.06 Headings. Section headings in this Amendment are included herein
for convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

ETHICAL ONCOLOGY SCIENCE, S.P.A. By:  

/s/ Silvano Spinelli

Name:   Dr. Silvano Spinelli Title:   Chief Executive Officer ADVENCHEN
LABORATORIES LLC By:  

/s/ Paul Chen

Name:   Dr. Paul Chen Title:   Chief Executive Officer

 

4